            Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 1 of 81



 1   Eric B. Fastiff (SBN 182260)
     efastiff@lchb.com
 2   Lin Y. Chan (SBN 255027)
     lchan@lchb.com
 3   Reilly T. Stoler (SBN 310761)
     rstoler@lchb.com
 4   LIEFF CABRASER HEIMANN &
      BERNSTEIN LLP
 5   275 Battery Street, 29th Floor
     San Francisco, California 94111
 6   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
 7
     Dan Drachler (pro hac vice)
 8   ddrachler@zsz.com
     ZWERLING, SCHACHTER & ZWERLING, LLP
 9   1904 Third Avenue, Suite 1030
     Seattle, Washington 98101
10   Telephone: (206) 223-2053
     Facsimile: (206) 343-9636
11
     Counsel for Plaintiffs Philip Moore, Robert Welsh, Herbert Nelson, John
12   Goerger, and the Proposed Class

13                                   UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15   PHILIP MOORE, ROBERT WELSH,                       Case No. 20-6435
     HERBERT NELSON, and JOHN GOERGER
16   individually and on behalf of all those           CLASS ACTION COMPLAINT
     similarly situated,
17                                                     DEMAND FOR JURY TRIAL
                       Plaintiffs,
18
                 v.
19
     DAR TSON SHEN; SYNTA
20   TECHNOLOGY CORPORATION OF
     TAIWAN; SUZHOU SYNTA OPTICAL
21   TECHNOLOGY CO., LTD.;
     SYNTA CANADA INTERNATIONAL
22   ENTERPRISES LTD.; NANTONG
     SCHMIDT OPTO-ELECTRICAL
23   TECHNOLOGY CO. LTD.; SW
     TECHNOLOGY CORPORATION; SKY-
24   WATCHER USA; PACIFIC TELESCOPE
     CORP.; CELESTRON ACQUISITION, LLC;
25   OLIVON MANUFACTURING CO. LTD.;
     OLIVON USA, LLC; and NINGBO SUNNY
26   ELECTRONIC CO., LTD.,
                       Defendants.
27

28

     2039921.2                                                          CLASS ACTION COMPLAINT
                                                                                Case No. _________
             Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 2 of 81



 1                                                       TABLE OF CONTENTS
 2   TABLE OF CONTENTS ................................................................................................................ I
     NATURE OF THE CASE ............................................................................................................. 1
 3
     JURISDICTION AND VENUE .................................................................................................... 3
 4
     THE PARTIES ............................................................................................................................... 5
 5               A.       Plaintiffs ................................................................................................................. 5
 6               B.       Defendants ............................................................................................................. 5
 7                        1.         The Synta Defendants ................................................................................ 5
                          2.         The Sunny Defendants ............................................................................... 8
 8
                 C.       Agents and Co-Conspirators .................................................................................. 9
 9
                          1.         The Synta Co-Conspirators ........................................................................ 9
10                        2.         The Sunny Co-Conspirators ....................................................................... 9
11               D.       The Defendants and Co-Conspirators Engaged in Collusive Conduct on
                          Behalf of Entire Corporate Families. ................................................................... 10
12
     FACTUAL ALLEGATIONS ...................................................................................................... 11
13               A.       The Consumer Telescope Markets ....................................................................... 11
14                        1.         The Manufacturing Market ...................................................................... 12
15                        2.         The Distribution Market........................................................................... 12
                 B.       The Federal Trade Commission’s Actions in the Consumer Telescope
16
                          Market .................................................................................................................. 13
17               C.       The Defendants and Co-Conspirators Monopolized Different Products in
                          the Consumer Telescope Market.......................................................................... 14
18
                 D.       The Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of
19                        Meade. .................................................................................................................. 14
20               E.       Defendants and Co-Conspirators Conspired to Interfere with Orion’s
                          Acquisition of the Hayneedle Assets. .................................................................. 16
21
                 F.       Defendants’ Anticompetitive Conduct and Conspiracy to Fix Prices ................. 16
22               G.       The Structure and Characteristics of the Consumer Telescope Market
                          Plausibly Support the Alleged Conspiracy. ......................................................... 20
23
                          1.         The Consumer Telescope Manufacturing and Distribution Markets
24                                   Have High Barriers to Entry. ................................................................... 20
25                        2.         The Consumer Telescope Manufacturing and Distribution Markets
                                     Are Highly Concentrated. ........................................................................ 21
26
                          3.         There Is Inelasticity of Demand for Consumer Telescopes. .................... 22
27   CLASS ACTION ALLEGATIONS ............................................................................................ 22
28   EFFECTS OF THE CONSPIRACY AND ANTITRUST INJURY ............................................ 31

     2039921.2                                                                 i                              CLASS ACTION COMPLAINT
                                                                                                                      Case No. _________
             Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 3 of 81



 1   PLAINTIFFS’ CLAIMS ARE TIMELY. .................................................................................... 32
 2               A.        The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did
                           Not and Could Not Discover Their Claims. ......................................................... 32
 3
                 B.        Fraudulent Concealment Tolled the Statute of Limitations. ................................ 32
 4   CAUSES OF ACTION ................................................................................................................ 34
 5   FIRST CLAIM FOR RELIEF Violations of Section 1 of the Sherman Act (15 U.S.C. § 1)
           (on behalf of Plaintiffs and the Nationwide Injunctive Class) ......................................... 34
 6
     SECOND CLAIM FOR RELIEF Violations of Section 2 of the Sherman Act (15 U.S.C.
 7        § 2) Monopolization (on behalf of Plaintiffs and the Nationwide Injunctive Class) ....... 35
     THIRD CLAIM FOR RELIEF Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
 8
          Attempted Monopolization (on behalf of Plaintiffs and the Nationwide Injunctive
 9        Class) ................................................................................................................................ 36
     FOURTH CLAIM FOR RELIEF Violation of Section 7 of the Clayton Act (15 U.S.C.
10
          § 18) (on behalf of Plaintiffs and the Nationwide Injunctive Class)................................ 38
11   FIFTH CLAIM FOR RELIEF Violation of the State Antitrust Laws (on behalf of
           Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State Damages
12
           Classes) ............................................................................................................................ 39
13   SIXTH CLAIM FOR RELIEF Violations of State Consumer Protection Laws (on behalf
          of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
14        Damages Classes) ............................................................................................................ 57
15   SEVENTH CLAIM FOR RELIEF Unjust Enrichment (on behalf of Plaintiffs and the
          Damages Class or, Alternatively, on Behalf of the State Damages Classes) ................... 75
16
     PRAYER FOR RELIEF............................................................................................................... 76
17
     JURY DEMAND ......................................................................................................................... 77
18

19

20

21

22

23

24

25

26

27

28

     2039921.2                                                                ii                           CLASS ACTION COMPLAINT
                                                                                                                   Case No. _________
            Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 4 of 81



 1               Plaintiffs Philip Moore, Robert Welsh, Herbert Nelson, and John Goerger by and through
 2   their attorneys, on information and belief, bring this action on behalf of themselves and all others
 3   similarly situated (together, “Plaintiffs”) against Defendants Dar Tson “David” Shen, Synta
 4   Technology Corporation of Taiwan, Suzhou Synta Optical Technology Co., Ltd., Synta Canada
 5   International Enterprises Ltd., Nantong Schmidt Opto-Electrical Technology Co. Ltd., SW
 6   Technology Corporation, Sky-Watcher USA, Pacific Telescope Corp., Celestron Acquisition,
 7   LLC, Olivon Manufacturing Co. Ltd., Olivon USA, LLC, and Ningbo Sunny Electronic Co., Ltd.
 8   (collectively, “Defendants”). The foregoing Defendants and Co-Conspirators named herein
 9   engaged in an unlawful conspiracy to fix prices, to allocate the market and customers, and to
10   monopolize the consumer telescope market in the United States.
11                                          NATURE OF THE CASE
12               1.     Astronomy is the scientific study of celestial objects and phenomena that originate
13   outside the Earth’s atmosphere. It is one of the oldest and most popular hobbies in the United
14   States. Estimates of the total number of amateur astronomers in the United States range from a
15   quarter to a half million people. Amateur astronomers have contributed to many important
16   astronomical discoveries, including the discovery of a comet that hit Jupiter leaving a massive
17   scar, a group of rare galaxies called the “Green Peas,” and the Hale-Bopp comet, one of the most
18   distant comets ever spotted. In order to make these discoveries, amateur astronomers often rely on
19   telescopes manufactured by Synta and Ningbo Sunny.
20               2.     Unfortunately, while fixing their gaze on the stars, these astronomers did not
21   realize that the manufacturers and distributors of their telescopes were engaged in price fixing,
22   market allocation, and other anticompetitive activity with the purpose and effect of monopolizing
23   the consumer telescope manufacturing and distribution markets. As a result, purchasers of
24   consumer telescopes have been illegally overcharged hundreds of millions of dollars for
25   telescopes since at least 2005.
26               3.     Synta and Sunny together manufacture over 80% of all consumer telescopes
27   imported into the United States. Instead of competing, Synta and Sunny agreed which products
28   their companies will produce and what prices to charge for such products. They have used their

     2039921.2                                           1                    CLASS ACTION COMPLAINT
                                                                                     Case No. _________
            Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 5 of 81



 1   unlawful cooperation and dominance over telescope supply to enable their subsidiaries to take
 2   over the United States distribution market.
 3               4.   In addition to colluding on pricing, Defendants and their Co-Conspirators operated
 4   their businesses as a conglomerate for their mutual benefit. For example, when the Federal Trade
 5   Commission blocked Celestron from acquiring its competitor Meade Instrument Corp., Celestron
 6   made a deal for which it agreed to help Ningbo Sunny acquire Meade. In exchange, Ningbo
 7   Sunny lied to the FTC about Celestron’s involvement, provided Celestron and Synta access to
 8   Meade’s intellectual property and manufacturing techniques, and ensured that Meade no longer
 9   competed against Celestron. At the same time, Ningbo Sunny funneled its customers’ trade
10   secrets to Celestron and Synta to help Celestron adjust its pricing and marketing strategies.
11               5.   Defendants conspired with their Co-Conspirators to fix the prices of telescopes, to
12   allocate the manufacturing and sales of telescopes, to unlawfully acquire assets, and to dominate
13   and monopolize telescope supply and distribution. The anticompetitive acts include, without
14   limitation: (i) fixing the prices of telescopes and dividing the market; (ii) helping Ningbo Sunny
15   acquire and operate Celestron’s horizontal competitor, Meade; (iii) obtaining and sharing non-
16   public information about Meade’s intellectual property, business plans, and product pricing; and
17   (iv) obtaining and sharing non-public, sensitive information about its competitors’ business,
18   including intellectual property, business plans, and product pricing with their Co-Conspirators;
19   and (v) aiding and abetting their Co-Conspirators’ coordinated action to maintain power.
20               6.   Defendants’ concealment of their conspiracy from consumers ended no earlier
21   than September 2019, when documents were unsealed in an antitrust proceeding brought by
22   Optronic Technologies, Inc. (“Orion”), in which defendants and their co-conspirators were held
23   liable for $52,000,000.
24               7.   As a direct result of Defendants’ conspiracy, Plaintiffs and the Classes (defined
25   infra) paid artificially inflated prices for consumer telescopes during the period from and
26   including January 1, 2005 through the present (“Class Period”) and have thereby suffered
27   antitrust injury to their property.
28

     2039921.2                                         2                    CLASS ACTION COMPLAINT
                                                                                   Case No. _________
            Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 6 of 81



 1                                      JURISDICTION AND VENUE
 2               8.    This Court has jurisdiction under Section 16 of the Clayton Act, 15 U.S.C. § 26, to
 3   enter equitable and injunctive relief for violations of Section 1 of the Sherman Act, 15 U.S.C. § 1.
 4   Plaintiffs, on behalf of themselves and all others similarly situated, also assert claims for damages
 5   pursuant to state antitrust, unfair competition, consumer protection, and unjust enrichment laws,
 6   and seeks to obtain restitution, recover damages, and secure other relief against the Defendants
 7   for violations of those state laws.
 8               9.    This Court also has jurisdiction over the instant matter pursuant to 28 U.S.C.
 9   § 1332(d) and the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1711, et seq., which
10   vest original jurisdiction in the district courts of the United States for any multi-state class action
11   where the aggregate amount in controversy exceeds $5 million and where the citizenship of any
12   member of the Classes is different from that of any defendant. The $5 million amount-in-
13   controversy and diverse citizenship requirements of CAFA are satisfied in this case. This Court
14   has personal jurisdiction over each defendant because, inter alia, each defendant: (a) transacted
15   business throughout the United States, including in this district; (b) participated in the sale and
16   distribution of consumer telescopes throughout the United States, including in this district; (c) had
17   substantial contacts with the United States, including in this district; and/or (d) was engaged in an
18   illegal conspiracy that was directed at and had the intended effect of causing injury to persons
19   residing in, located in, or doing business throughout the United States, including in this district.
20               10.   Defendants engaged in conduct both inside and outside the United States that
21   caused direct, substantial and reasonably foreseeable and intended anti-competitive effects upon
22   interstate commerce within the United States.
23               11.   The activities of the Defendants and their Co-Conspirators were within the flow of,
24   were intended to, and did have, a substantial effect on interstate commerce of the United States.
25   Defendants’ products are sold in the flow of interstate commerce. This Court has personal
26   jurisdiction over each defendant because each defendant either directly or through the ownership
27   and/or control of their subsidiaries: (a) transacted business throughout the United States,
28   including in this district; (b) participated in the sale and distribution of telescopes throughout the

     2039921.2                                          3                     CLASS ACTION COMPLAINT
                                                                                     Case No. _________
            Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 7 of 81



 1   United States, including in this district; (c) had substantial aggregate contacts with the United
 2   States, including in this district; and/or (d) was engaged in an illegal conspiracy that was directed
 3   at and had the intended effect of causing injury to persons residing in, located in, or doing
 4   business throughout the United States, including in this district. Because Defendants conduct
 5   business throughout the United States, including in this jurisdiction, they have purposefully
 6   availed themselves of the laws of the United States. Furthermore, Celestron Acquisition, LLC and
 7   Sky-Watcher USA are headquartered in California, and co-conspirator Meade Instruments Corp.
 8   is headquartered in California.
 9               12.   Defendants and Co-Conspirators’ conduct directly targeted the United States
10   consumer telescope market and were within the flow of, were intended to, and did have, a
11   substantial effect on interstate commerce of the United States. Defendants’ telescopes are sold in
12   the flow of United States interstate commerce.
13               13.   The telescopes that Defendants and Co-Conspirators manufactured abroad and
14   sold in the United States are goods brought into the United States for sale, and therefore constitute
15   import commerce. The anticompetitive conduct, and its effect on United States commerce
16   described herein, proximately caused antitrust injury to Plaintiffs and members of the Classes in
17   the United States.
18               14.   Venue is appropriate in this district under 28 U.S.C. § 1391(b) and (c). During the
19   Class Period many of the Defendants transacted business, were found, or had agents in this
20   district and because a substantial portion of the affected interstate trade and commerce described
21   below has been carried out in this district.
22               15.   Intra-District Assignment: Assignment to the San Jose division of the Court is
23   proper pursuant to Northern District of California Local Rule 3-2(c) because a substantial part of
24   the events giving rise to the claims arose in this district. Defendants’ illegal conspiracy included
25   acts occurring in or directed at Santa Clara County, and Defendants marketed and/or sold
26   telescopes throughout the district during the Class Period. Orion, a target of Defendants’ conduct,
27   is headquartered in Santa Cruz County.
28

     2039921.2                                          4                    CLASS ACTION COMPLAINT
                                                                                    Case No. _________
            Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 8 of 81



 1                                              THE PARTIES
 2   A.          Plaintiffs
 3               16.    Plaintiff Philip Moore is a North Carolina resident who purchased in North
 4   Carolina a telescope indirectly from Defendants or Co-Conspirators during the Class Period.
 5               17.    Plaintiff Robert Welsh is a Utah resident who, while a resident of Michigan,
 6   purchased in Michigan a telescope indirectly from Defendants or Co-Conspirators during the
 7   Class Period
 8               18.    Plaintiff Herbert Nelson is a Wisconsin resident who purchased in Wisconsin a
 9   telescope indirectly from Defendants or Co-Conspirators during the Class Period.
10               19.    Plaintiff John Goerger is an Arizona resident who purchased in Arizona a
11   telescope indirectly from Defendants or Co-Conspirators during the Class Period.
12   B.          Defendants
13               20.    As indicated below, the Defendants and Co-Conspirators shared certain executives
14   that facilitated the conspiracy.
15               21.    Each of the defendant corporate families (Synta and Sunny) operates not as
16   separate corporate entities but as single, integrated enterprises. Each of the parent and/or foreign
17   entities named in this case operate a hierarchical corporate structure wherein they treat
18   subsidiaries as mere distribution and sales offices of the corporate parent rather than separate
19   entities under their own control.
20               22.    Each corporate parent alleged herein also coordinates and manages the finances
21   and meetings between officers from each of the subsidiaries to facilitate an integrated enterprise
22   to link the various supply chains to the corporate families’ customers. The parent defendants
23   control the finances, policies, and business practices of their various subsidiaries, including the
24   United States subsidiaries.
25               1.     The Synta Defendants
26               23.    Defendant Dar Tson “David” Shen is the founder, owner, and chairman of the
27   Synta Defendants and Synta Co-Conspirators (see infra). These companies are affiliates of each
28   other. On information and belief, Mr. Shen and his family, including Jean Shen and Sylvia Shen,

     2039921.2                                          5                   CLASS ACTION COMPLAINT
                                                                                   Case No. _________
            Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 9 of 81



 1   controlled these entities during the Class Period. Mr. Shen regularly enters this district to meet
 2   with United States distributors of Synta products. Even though Mr. Shen founded and oversees
 3   Synta, he was concurrently an officer of Ningbo Sunny from 2001 to 2005—a direct, horizontal
 4   competitor. He held a 26% ownership interest in Ningbo Sunny until 2005 when Synta acquired
 5   Celestron, at which point he transferred his shares to his sister, Dong Yun Xue, who continues to
 6   hold them.
 7               24.   Defendant Synta Technology Corporation of Taiwan (“Synta Technology”) is
 8   headquartered in Taiwan. Together with its subsidiaries and affiliates, it has sold telescopes into
 9   the United States, Canada, and the European Union during the Class Period. Synta Technology
10   has sold telescopes that were shipped into the United States, including into this district. Its
11   address in Taiwan is No. 89 Lane 4, Chia-An W. Rd., Lung-Tan Tao-Yuan, Taiwan, R.O.C.
12   Synta Technology is a member of Defendants’ anticompetitive conspiracy.
13               25.   Defendant Suzhou Synta Optical Technology Co., Ltd. (“Suzhou Synta”) is
14   located in Suzhou, China. Suzhou Synta is owned and/or controlled by David Shen and his
15   family. Suzhou Synta has manufactured telescopes that were sold into the Northern District of
16   California during the Class Period. Suzhou Synta’s principal place of business is at No. 65,
17   Yushan Road, New District, 215011 Suzhou, Jiangsu, China. Suzhou Synta is a manufacturing
18   subsidiary of Synta Technology. During the Class Period, Suzhou Synta—directly and/or through
19   its affiliates—manufactured, marketed and/or sold telescopes in the United States, including in
20   this district.
21               26.   Defendant Synta Canada International Enterprises Ltd. (“Synta Canada”) is a
22   British Columbia company with its principal place of business at 4035 Williams Road,
23   Richmond, British Columbia V7E 1J7, Canada. On information and belief, Synta Canada
24   manufactured, marketed and/or sold telescopes that were sold and purchased throughout the
25   United States, including in this district during the Class Period.
26               27.   Defendant Nantong Schmidt Opto-Electrical Technology Co. Ltd. (“Nantong
27   Synta”) is located in Nantong, China. Nantong Synta is owned and/or controlled by David Shen.
28   Nantong Synta has manufactured telescopes that were sold in the United States, including in this

     2039921.2                                         6                   CLASS ACTION COMPLAINT
                                                                                  Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 10 of 81



 1   district, during the Class Period. Its principal place of business is at No. 399 West Zhongshan Rd.,
 2   Rugao City, Jiangsu China.
 3               28.   Defendant SW Technology Corporation (“SW Technology”), a Delaware
 4   corporation with its principal place of business at 2835 Columbia Street, Torrance, California
 5   90503. SW Technology is a subsidiary wholly owned and/or controlled by Synta Technology.
 6   SW Technology manufactured, marketed, and/or sold telescopes that were sold and purchased
 7   throughout the United States, including in this district, during the Class Period. On information
 8   and belief, Dar Tson Shen established SW Technology in 2005 to acquire Celestron (see infra)
 9   and continues to operate SW Technology as a holding company.
10               29.   Defendant Sky-Watcher USA is a United States company with its principal place
11   of business at 475 Alaska Avenue, Torrance, California 90503. David Shen founded Sky-Watcher
12   USA in the 2000s to sell telescopes manufactured by Suzhou Synta. On information and belief,
13   Sky-Watcher USA manufactured, marketed and/or sold telescopes throughout the United States,
14   including in this district, during the Class Period.
15               30.   Defendant Pacific Telescope Corp. is a British Columbia corporation with its
16   principal place of business at 11880 Hammersmith Way, Richmond, British Columbia V7A 5C8,
17   Canada. Pacific Telescope Corp. was established in 1997 to sell Synta’s Sky-Watcher brand of
18   devices in Canada, and it is controlled by co-conspirator Sylvia Shen, sister of Defendant David
19   Shen. On information and belief, Sky-Watcher Canada manufactured, marketed, and/or sold
20   telescopes that were sold and purchased throughout the United States, including in this district,
21   during the Class Period.
22               31.   Defendant Celestron Acquisition, LLC (“Celestron”) is a Delaware corporation. Its
23   principal place of business is located at 2835 Columbia Street, Torrance, California 90503.
24   Celestron is a subsidiary and wholly owned and/or controlled by its parent, SW Technology
25   Corporation, and an affiliate of Synta Technology. During the Class Period, Celestron
26   manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the
27   United States, including in this district. Celestron is the largest importer and distributor of
28   telescopes in the United States.

     2039921.2                                          7                   CLASS ACTION COMPLAINT
                                                                                   Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 11 of 81



 1               32.   Defendant Olivon Manufacturing Co. Ltd. (“Olivon Canada”) is a British
 2   Columbia company with its principal place of business at 11880 Hammersmith Way, Suite 175,
 3   Richmond, British Columbia V7A 5C8, Canada. On information and belief, Olivon Canada
 4   manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the
 5   United States, including in this district, during the Class Period.
 6               33.   Defendant Olivon USA, LLC (“Olivon USA”) is a Nevada corporation with its
 7   principal place of business at 241 Rusty Plank Avenue, Las Vegas, Nevada 89148. On
 8   information and belief, Olivon USA manufactured, marketed, and/or sold telescopes that were
 9   sold and purchased throughout the United States, including in this district, during the Class
10   Period.
11               34.   Defendants Dar Tson “David” Shen, Synta Technology Corporation of Taiwan,
12   Suzhou Synta Optical Technology Co., Ltd., Synta Canada International Enterprises Ltd.,
13   Nantong Schmidt Opto-Electrical Technology Co. Ltd., SW Technology Corporation, Sky-
14   Watcher USA, Pacific Telescope Corp., Celestron Acquisition, LLC, Olivon Manufacturing Co.
15   Ltd., and Olivon USA, LLC and co-conspirators Joseph Lupica, David Anderson, Corey Lee,
16   Laurence Huen, Sylvia Shen, Jean Shen, and Good Advance Industries Ltd. are collectively
17   referred to herein as “Synta.”
18               2.    The Sunny Defendants
19               35.   Defendant Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny”) is a Chinese
20   corporation organized and existing under the laws of China with its principal place of business at
21   No. 199 Anshan Road, Yuyao, Zhejiang, China 315400. During the Class Period, Ningbo
22   Sunny—directly and/or through its affiliates which it wholly owned and/or controlled, and
23   through Celestron and other distributors—manufactured, marketed, and/or sold telescopes that
24   were sold and purchased throughout the United States, including in this district.
25               36.   Defendant Ningbo Sunny Electronic Co., Ltd. and co-conspirators Wenjun “Peter”
26   Ni, Meade Instruments Corp., and Sunny Optics Inc. are collectively referred to herein as
27   “Sunny.”
28

     2039921.2                                         8                   CLASS ACTION COMPLAINT
                                                                                  Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 12 of 81



 1   C.          Agents and Co-Conspirators
 2               37.   The persons and entities named as co-conspirators within this section shall be

 3   referred to collectively as “Co-Conspirators.”

 4               1.    The Synta Co-Conspirators
 5               38.   Co-Conspirator Joseph Lupica is the former CEO of Celestron. He subsequently

 6   became the CEO of Celestron’s horizontal competitor Meade. Mr. Lupica resides in California.

 7   Joseph Lupica participated in, planned, and carried out the conspiracy alleged herein.

 8               39.   Co-Conspirator Dave Anderson, another former CEO of Celestron, succeeded

 9   Joseph Lupica and participated in the conspiracy alleged herein. On information and belief, Mr.

10   Anderson now resides in Minnesota.

11               40.   Co-Conspirator Corey Lee is the current CEO of Celestron and resides in

12   California. Mr. Lee participated in the conspiracy alleged herein.

13               41.   Co-Conspirator Laurence Huen is or was a board member of Celestron and an

14   advisor to David Shen. Mr. Huen participated in the conspiracy herein, acting as a conduit of

15   information between horizontal competitors Synta and Sunny.

16               42.   Co-Conspirator Sylvia Shen, one of David Shen’s sisters, is a director of Pacific

17   Telescope Corp., a member of Celestron’s executive committee and controlled SW Technology.

18   She participated in the conspiracy alleged herein.

19               43.   Co-Conspirator Jean Shen is also David Shen’s sister and exercises control over

20   Olivon Canada and Olivon USA. Ms. Shen participated in the conspiracy alleged herein.

21               44.   Co-Conspirator Good Advance Industries Ltd. (“Good Advance”) is a Taiwanese

22   corporation. Its principal place of business is located at No. 89 Lane 4 Chia-An W. Road, Lung-

23   Tan, Taoyuan, Taiwan, R.O.C. On information and belief, Good Advance manufactured,

24   marketed, and/or sold telescopes that were sold and purchased throughout the United States,

25   including in this district, during the Class Period.

26               2.    The Sunny Co-Conspirators
27               45.   Co-Conspirator Wenjun “Peter” Ni is the founder, owner, and CEO of Ningbo

28   Sunny. On information and belief, Mr. Ni directly or indirectly owns and controls each of the

     2039921.2                                          9                   CLASS ACTION COMPLAINT
                                                                                   Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 13 of 81



 1   Ningbo Sunny companies described below. Mr. Ni coordinated, led, entered, and/or authorized
 2   the collusive agreements at issue between Ningbo Sunny and the Synta defendants and co-
 3   conspirators.
 4               46.   Co-Conspirator Meade Instruments Corp. (“Meade”) is a Delaware corporation
 5   with its principal place of business at 27 Hubble, Irvine, California 92618. Meade is a subsidiary
 6   and wholly owned and/or controlled by its parent, Ningbo Sunny. During the Class Period, Meade
 7   manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the
 8   United States, including in this district. On information and belief, at all times during the Class
 9   Period, Meade’s activities in the United States were under the control and direction of its Ningbo
10   Sunny. Meade Instruments Corp. was not named as a defendant herein because it has filed for
11   bankruptcy and doing so would violate the bankruptcy stay (see Case No. 8:19-bk-14714-CB
12   (C.D. Cal.)).
13               47.   Co-Conspirator Sunny Optics Inc. (“Sunny Optics”) is a Delaware corporation. It
14   was formed for the purpose of merging with Meade. Upon information and belief, Sunny Optics
15   is owned and controlled by Peter Ni. Like Meade, Sunny Optics Inc. was not named as a
16   defendant herein because it has filed for bankruptcy and doing so would violate the bankruptcy
17   stay (see Case No. 8:19-bk-14711 (C.D. Cal.)).
18   D.          The Defendants and Co-Conspirators Engaged in Collusive Conduct on Behalf of
                 Entire Corporate Families.
19

20               48.   Plaintiffs allege generally which corporate family was represented in a particular
21   meeting or communication because, in meetings and discussions between Defendants and Co-
22   Conspirators, the individual participants did not distinguish between entities within a particular
23   corporate family:
24                     a. Individual defendants and co-conspirators referred to themselves or others
25                        merely as “Synta,” “Celestron,” “Sunny,” or “Meade.”
26                     b. Officers from Defendants attended the conspiratorial meetings on behalf of
27                        their entire corporate families, including their respective United States
28                        subsidiaries.

     2039921.2                                         10                   CLASS ACTION COMPLAINT
                                                                                   Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 14 of 81



 1                     c. Further, individual participants in the conspiratorial meetings and discussions
 2                        did not always know the specific corporate affiliation of their counterparts.
 3               49.   For example, Ningbo Sunny’s founder, owner, and CEO Peter Ni emailed
 4   Celestron’s former CEO Dave Anderson and Celestron’s Board members Laurence Huen, Mr.
 5   Chen and Sylvia Shen, writing, “But the premise of this case is CELESTRON/SYNTA should be
 6   provided the financial support to SUNNY” and “[a]t present, Meade has already started to borrow
 7   money from East West Bank by offering guarantees from sunny.”
 8               50.   Additionally, former CEO of Celestron and Meade, Joe Lupica, emailed Sunny
 9   Optics and Meade, “On the other hand if we take advantage of the strong relationships among
10   Sunny, Synta, Celestron and Meade (under Peter’s ownership) we can quickly turn the company
11   around and the four companies can dominate the telescope industry” (emphasis added).
12               51.   In sum, the foreign-based Defendants and Co-Conspirators sell directly to the
13   United States and operate their telescope businesses as a single global enterprise through their
14   subsidiaries and affiliates in the United States and North America generally.
15                                       FACTUAL ALLEGATIONS
16   A.          The Consumer Telescope Markets
17               52.   A telescope is an optical instrument used to view distant objects.
18               53.   The global market for consumer telescopes is $250 million to $400 million
19   annually. Consumer telescopes generally do not include advanced telescopes that are found at
20   observatories and universities. The United States is the largest or one of the largest markets for
21   consumer telescopes.
22               54.   Over 80% of the consumer telescopes sold in the United States are manufactured
23   by either Synta or Sunny.
24               55.   Within the broader consumer telescope market, there are two relevant markets: the
25   manufacturing market and the distribution market.
26

27

28

     2039921.2                                          11                    CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 15 of 81



 1               1.    The Manufacturing Market
 2               56.   The first relevant market is the market for manufacturing consumer telescopes and

 3   telescope accessories for import into the United States. The geographic scope of this market is

 4   global. Sunny and Synta together possess 80% of that market.

 5               57.   Sunny and Synta are each able to manufacture all types of consumer telescopes.

 6   However, Sunny and Synta have an illegal agreement or understanding that Synta only

 7   manufactures higher-end products while Sunny manufactures lower-end products.

 8               58.   Pursuant to that unlawful agreement or understanding, Synta will not manufacture

 9   or respond to a request for quotation (“RFQ”) for products offered by Sunny and vice versa.

10               59.   Because of their understanding, Sunny and Synta are able to and do in fact charge

11   supracompetitive prices, restrict supply, and engage in other anticompetitive conduct that

12   artificially increases the prices of the telescopes paid by United States consumers from the

13   Defendants and their subsidiaries.

14               2.    The Distribution Market
15               60.   In addition to the manufacturing market, the second relevant market is a post-

16   manufacturing, distribution market within the United States. Sunny and Synta possess over 80%

17   of the consumer telescope market in the United States by manufacturing, marketing and/or selling

18   over 80% of consumer telescopes in the United States.

19               61.   In 2005, Synta acquired telescope distributor Celestron as its wholly owned

20   subsidiary. Celestron, through Defendants’ and Co-Conspirators’ collusion, became the dominate

21   telescope distributor in the United States. With Synta’s help, Sunny subsequently acquired

22   telescope distributor Meade. Synta and Sunny manufacture, market, and/or sell their telescopes to

23   distributors (including their respective wholly owned subsidiaries Celestron and Meade). These

24   distributors then sell the telescopes online, in stores, and through dealers to astronomy enthusiasts

25   in the United States. Telescopes sold by Celestron and Meade account for the vast majority of

26   consumer telescopes sold in the United States.

27               62.   Together, Synta and Sunny dominate the telescope manufacturing and distribution

28   of consumer telescopes in the United States:

     2039921.2                                        12                    CLASS ACTION COMPLAINT
                                                                                   Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 16 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     B.          The Federal Trade Commission’s Actions in the Consumer Telescope Market
14               63.   The consumer telescope market has long drawn the attention of federal antitrust
15   regulators. Almost three decades ago, the Federal Trade Commission (“FTC”) investigated a
16   proposed joint venture between co-conspirators Meade and Celestron that it charged would have
17   created a virtual monopoly in the manufacture and sale of certain telescopes. The United States
18   District Court for the District of Columbia granted the FTC’s motion for a preliminary injunction
19   barring the acquisition of any assets or other interest in Celestron International by Harbour Group,
20   Meade’s parent) and further barring Diethelm (Celestron’s parent) from acquiring any assets or
21   other interest in Meade. In 1991, the FTC gave final approval to a consent agreement that settled
22   those charges. The agreement required, for ten years, the former parents of Meade and Celestron
23   (Harbour Group Investments, L.P., and Diethelm Holding Ltd. respectively) to obtain FTC
24   approval before acquiring any company that manufactures or sells certain telescopes in the United
25   States.
26               64.   The FTC again investigated the consumer telescope industry over a decade later.
27   In May 2002, Meade, at the time the leading manufacturer of performance telescopes and
28

     2039921.2                                        13                   CLASS ACTION COMPLAINT
                                                                                  Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 17 of 81



 1   Schmidt-Cassegrain telescopes in the United States, attempted to acquire Celestron. The parties
 2   abandoned the deal after the FTC authorized staff to seek a temporary restraining order and a
 3   preliminary injunction in federal district court to stop any attempt by Meade to purchase all, or
 4   certain assets, of Tasco Holdings, Inc.’s Celestron International, the second largest performance
 5   telescope provider in the United States and the only other supplier of Schmidt-Cassegrain
 6   telescopes. According to the FTC’s complaint, Meade’s acquisition of Celestron assets would
 7   adversely impact the performance telescope market by eliminating substantial actual competition
 8   between the two companies and by creating a monopoly in the market for telescopes.
 9   C.          The Defendants and Co-Conspirators Monopolized Different Products in the
                 Consumer Telescope Market.
10

11               65.   Synta and Sunny effectively divided the consumer telescope market. As alleged
12   above, Synta and Sunny agreed that Synta would manufacture higher-end products and Sunny
13   would manufacture lower-end products.
14               66.   Synta and Sunny also agreed that Synta would not manufacture or respond to an
15   RFQ for products manufactured by Sunny and vice versa. Both adhered to their agreements. As a
16   result of their respective market shares, agreements not to compete, and significant barriers to
17   entry (see infra), Synta and Sunny each has, and has maintained, an effective monopoly over the
18   respective products that each sells. Sunny and Synta therefore can and do limit supply, charge
19   supracompetitive prices, and engage in other anticompetitive conduct that artificially increases
20   the prices of the telescopes that they respectively manufacture, market and/or sell.
21   D.          The Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of Meade.
22               67.   For many years, Meade was the leading United States manufacturer and supplier
23   of high- and low-end telescopes. Meade owned highly valued patents and a manufacturing facility
24   in Mexico. One of these patents was for “GoTo technology,” a telescope mount and related
25   software that can automatically point a telescope at astronomical objects that the user selects.
26   GoTo technology was also the subject of extensive litigation between Meade and Celestron.
27               68.   When Meade was offered for sale in 2013, a small telescope manufacturer
28   (Jinghua Optical Co. Ltd.) tried to purchase it. Jinghua was a competitor of Sunny and Synta. If

     2039921.2                                       14                     CLASS ACTION COMPLAINT
                                                                                   Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 18 of 81



 1   Jinghua had succeeded in purchasing Meade, it would have gained critical manufacturing
 2   knowledge about high-end telescopes and accessories, as well as Meade’s patent portfolio,
 3   permitting it to better compete with Sunny and Synta in both the manufacturing and distribution
 4   markets.
 5               69.   Sunny and Synta colluded to prevent Jinghua’s acquisition of Meade, which would
 6   have diversified the manufacturing market, preserved an independent distributor, and increased
 7   competition in the telescope industry.
 8               70.   The FTC had blocked Meade and Celestron from merging in 1991 and 2002.
 9   Because Synta owned Celestron, Synta could not acquire Meade directly. As a result, Sunny’s
10   Mr. Ni and Synta’s Mr. Shen agreed that if Sunny moved to acquire Meade, Celestron and Synta
11   would provide financial and other assistance to complete the acquisition. This was explained in an
12   email from Mr. Ni to co-conspirator Anderson (Celestron’s then-CEO) and Celestron board
13   members Huen, Chen and Sylvia Shen, asking Celestron and Synta to continue providing
14   financial support to Sunny.
15               71.   Synta/Celestron made substantial payments and loans to Ningbo Sunny to
16   facilitate the Meade acquisition. These payments were documented, for example, in an accounting
17   provided by Celestron’s CFO, Paul Roth.
18               72.   On information and belief, in exchange for Synta’s support, (1) Sunny concealed
19   Synta’s and Celestron’s involvement or assistance in its acquisition of Meade from the FTC;
20   (2) Sunny provided Celestron and Synta with access to Meade’s intellectual property rights,
21   thereby ensuring that Celestron no longer needed to compete with Meade; and (3) Sunny shared
22   its customers’ data—including pricing data—with Celestron, thus enabling them to coordinate
23   their prices and strategies. This cooperation fortified Synta and Sunny’s respective monopoly in
24   the United States for their products.
25               73.   Synta and Sunny’s combination and conspiracy eliminated their competitor,
26   Meade, in the distribution market, increased market concentration, and solidified their monopoly
27   power. In short, Sunny’s acquisition of Meade decreased competition, raised the already-high
28   barriers to entry, and tended to create monopolies for Synta and Sunny in the United States.

     2039921.2                                        15                  CLASS ACTION COMPLAINT
                                                                                 Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 19 of 81



 1               74.   After Ningbo Sunny acquired Meade, co-conspirators Shen and Huen continued to
 2   provide advice and assistance to Ningbo Sunny and Meade, which should have been its horizontal
 3   competitors. Co-Conspirators Shen and Huen met with Mr. Ni about manufacturing and other
 4   issues and toured Meade’s facilities. Further evidence of Synta’s collusive relationship with
 5   Ningbo Sunny, Mr. Huen (Celestron Board Member and advisor to Synta’s Mr. Shen) also
 6   instructed Ningbo Sunny to remove Meade’s CEO and to replace him with Celestron’s former
 7   CEO, Mr. Lupica.
 8   E.          Defendants and Co-Conspirators Conspired to Interfere with Orion’s Acquisition of
                 the Hayneedle Assets.
 9

10               75.   Synta and Sunny conspired to prevent Orion from acquiring various valuable
11   assets that would have threatened their monopoly. In 2014, independent telescope distributor and
12   retailer Orion attempted to acquire certain assets, including web domains like “telescopes.com,”
13   from online retailer Hayneedle (“Hayneedle Assets”). The Defendants and Co-Conspirators used
14   their market power to fix credit terms to prevent Orion from acquiring the Hayneedle Assets; they
15   cut off Orion’s credit when they learned that Orion sought to acquire these assets.
16               76.   On May 12, 2014, Orion sent a letter of intent to Hayneedle stating that Orion
17   sought to purchase the Hayneedle Assets. Synta subsequently sent Orion’s CEO, Peter Moreo, an
18   email on June 14, 2014 threatening to end Orion’s credit, stating, “if Orion really buys
19   Hayneedle, this will be the beginning of hazard, we could not trust Orion’s credit any more.”
20   Synta then forwarded this email threat to Sunny and requested that Sunny also withdraw Orion’s
21   line of credit. Sunny then sent Orion an email nearly identical to Synta’s email. With its supplier
22   credit cut off, Orion could not move forward with the asset acquisition. Synta and Sunny
23   therefore sabotaged Orion’s purchase of the Hayneedle Assets that would have allowed Orion to
24   better compete with them.
25   F.          Defendants’ Anticompetitive Conduct and Conspiracy to Fix Prices
26               77.   In the Orion Litigation, evidence showed (and a jury found) that the defendants
27   fixed the prices for consumer telescopes, allocated the market thereof, illegally acquired assets,
28   and unlawfully monopolized and/or attempted to monopolize the telescope supply and

     2039921.2                                        16                   CLASS ACTION COMPLAINT
                                                                                  Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 20 of 81



 1   distribution markets. They also used cooperation and dominance in the consumer telescope
 2   manufacturing market to take over of the distribution market.
 3               78.   Through these activities, the Sunny and Synta corporate families illegally
 4   combined and conspired with each other instead of competing against one another and enabled
 5   Celestron to dominate the consumer telescope distribution market.
 6               79.   Examples of the Defendants and Co-Conspirators’ conspiratorial conduct in the
 7   consumer telescope manufacturing and distribution market include, but are not limited to:
 8                     a. Regarding Synta and Sunny’s conspiracy for Sunny to acquire Meade, Sunny’s
 9                        Mr. Ni confirmed to Celestron’s (owned by Synta) then-CEO David Anderson
10                        and directors, David Shen, Laurence Huen, Jack Chen, and Sylvia Shen, that
11                        Sunny would purchase Meade to prevent JOC (Jinghua) from doing so per the
12                        parties’ discussion and indicated that Celestron and Synta should provide
13                        financial support to Sunny.
14                     b. Following trial in the Orion Litigation, the jury found that Sunny and Synta
15                        conspired to acquire Meade. Synta made substantial payments and loans to
16                        Sunny to help Sunny acquire Meade.
17                     c. Additionally, Defendants and Co-Conspirators used its attorneys to facilitate
18                        the conspiratorial conduct. Sheppard, Mullin, Richter & Hampton, LLP
19                        (“Sheppard Mullin”) represented Sunny in the acquisition of Meade. The
20                        engagement letter required Sheppard Mullin to take instructions from Synta’s
21                        Mr. Shen and his executives, including Celestron’s Joe Lupica and Dave
22                        Anderson. Messrs. Lupica and Anderson helped Sheppard Mullin negotiate
23                        and structure the transaction and instructed it to keep Messrs. Shen and Ni
24                        updated. This type of arrangement would not occur amongst normal horizontal
25                        competitors absent collusion.
26                     d. Sunny’s Mr. Ni and Synta’s Mr. Shen also agreed that Celestron’s then-CEO,
27                        Mr. Lupica, would be transferred to Sunny and, after Sunny’s acquisition of
28

     2039921.2                                          17                 CLASS ACTION COMPLAINT
                                                                                  Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 21 of 81



 1                   Meade, Mr. Lupica would become Meade’s CEO. He and others acted as a
 2                   conduit of information between Sunny and Synta.
 3                e. When the FTC inquired into whether Synta’s Mr. Shen was involved in any
 4                   way in the Meade acquisition, Sheppard Mullin partner Robert Magielnicki
 5                   represented to the FTC that “except for the limited advice to Peter Ni regarding
 6                   how to acquire a U.S. company, . . . David Shen has no role in the proposed
 7                   acquisition of Meade” on August 22, 2013. This statement was false because
 8                   Sunny’s Mr. Ni and Synta’s Mr. Shen had agreed before this that Mr. Shen and
 9                   his companies would provide financial support to Sunny in connection with the
10                   Meade acquisition.
11                f. The FTC was also concerned that Synta’s Mr. Shen was previously a
12                   shareholder of Ningbo Sunny. To allay the FTC’s concerns, Ningbo Sunny’s
13                   Mr. Ni formed Sunny Optics, Inc., the entity used to acquire Meade and
14                   become its sole shareholder. Sheppard Mullin then represented to the FTC that
15                   Ningbo Sunny had nothing to do with the Meade acquisition.
16                g. After Sunny acquired Meade, Sunny and Synta agreed not to compete with
17                   each other, the primary purpose of the Meade acquisition. They confirmed this
18                   agreement in writing, including in a December 12, 2013 email thread between
19                   the entities. The email thread showed that Synta’s Mr. Shen asked Sunny’s Mr.
20                   Ni to reach an understanding with Celestron’s then-CEO about not competing
21                   against Celestron for sales.
22                h. On June 13, 2014, Synta’s Mr. Shen emailed Sunny’s Mr. Ni and Celestron’s
23                   Mr. Anderson, “The best way in the future is to divide the products and sell
24                   them into different markets to reduce conflicts.”
25                i. Defendants and Co-Conspirators’ objective was to ensure that Celestron was
26                   able to dominate the consumer telescope market in the United States. To do so,
27                   Sunny (and, as a consequence, Meade) agreed not to compete against
28                   Celestron. As Meade’s then-Vice President of Sales, Victor Aniceto, explained

     2039921.2                                      18                   CLASS ACTION COMPLAINT
                                                                                Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 22 of 81



 1                        the strategy to Meade’s then-CEO, Mr. Lupica, “Mr. Ni . . . doesn’t want to
 2                        disrupt Synta business. However, this promo will not be disruptive to
 3                        Celestron business.”
 4                     j. In addition, Celestron’s current CEO, Corey Lee, conspired with Synta and
 5                        Sunny to steal competitors’ key business information. Sunny sells products to
 6                        Celestron’s competitors. Sunny provides Celestron with material business
 7                        information on such customers including its pricing of products, credit
 8                        arrangements and order forecasts. For example, Sunny’s James Chiu provided
 9                        detailed data for several recent years of Orion orders to Celestron’s CEO, Mr.
10                        Lee.
11               80.   Sunny and Synta also exchanged and fixed prices. They discussed and agreed on
12   the amount to charge distributors. For example, Sunny’s James Chiu and Synta’s Joyce Huang
13   discussed Sunny’s prices and determined they should not be higher. Similarly, Ms. Huang
14   informed Mr. Chiu that Ningbo Sunny’s “payment terms should be the same with Suzhou
15   [Synta.]”
16               81.   In addition, Defendants and Co-Conspirators’ emails reveal their market allocation
17   agreement. For example, Sunny’s Vice Chairman, Mr. Chiu, emailed to Sylvia Shen about “how
18   to avoid conflict with Celestron products.” He wrote, “If the customer visits our factory and
19   confirms their intention to cooperate with us, we will consider the strategy of separation from
20   Celestron products or adopt different product prices to protect Celestron.”
21               82.   Mr. Chiu of Ningbo Sunny also explained to Sylvia Shen of Synta and Sunny “will
22   take prompt action to avoid conflict in the astronomical market” including “abandoning the small
23   OEM customers so as to protect big customers.”
24               83.   In sum, as Synta’s Mr. Shen explained in an email to Sunny: “Director Ni will not
25   be a competitor and is trustworthy when it comes to business.”
26               84.   Their unlawful agreements and understandings enabled the Defendants and Co-
27   Conspirators to coordinate and raise their prices. They avoided competing with each other’s
28   products and developed strategies to protect each other from further competition. Co-Conspirator

     2039921.2                                         19                   CLASS ACTION COMPLAINT
                                                                                   Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 23 of 81



 1   Mr. Lupica (former Celestron CEO) put it best when he wrote that they did this to collectively
 2   “dominate the telescope industry.”
 3               85.   Synta’s Mr. Shen agreed: “we do not need to wage a price war[.]”
 4   G.          The Structure and Characteristics of the Consumer Telescope Market Plausibly
                 Support the Alleged Conspiracy.
 5

 6               86.   The structure and other characteristics of the consumer telescope manufacturing
 7   and distribution markets are conducive to collusion because these markets: (1) have high barriers
 8   to entry; (2) are highly concentrated; and (3) have inelastic demand.
 9               1.    The Consumer Telescope Manufacturing and Distribution Markets Have
                       High Barriers to Entry.
10

11               87.   A collusive arrangement that raises product prices above competitive levels would,
12   under basic economic principles, attract new entrants seeking to benefit from the
13   supracompetitive pricing. Where, however, there are significant barriers to entry, new entrants are
14   less likely to enter the market. Thus, barriers to entry help to facilitate the formation and
15   maintenance of a cartel.
16               88.   There are substantial barriers that preclude, reduce, or make more difficult, entry
17   into the telescope manufacturing and distribution markets. A new entrant into the business would
18   face costly and lengthy start-up costs, including multi-million-dollar costs associated with
19   manufacturing plants and equipment, energy, transportation, distribution, infrastructure, skilled
20   labor, and long-standing customer relationships.
21               89.   The high barriers to entry allow the Defendants and Co-Conspirators to control
22   prices and output. First, a new manufacturer of telescopes would face costly and lengthy start-up
23   costs. These costs include the development or acquisition of key intellectual property rights, such
24   as patents on software to automatically detect celestial objects demanded by amateur astronomers.
25   Meade invented this software and initially owned the patents. The Defendants and Co-
26   Conspirators colluded, however, so that Sunny could acquire Meade, thereby blocking
27   independent manufacturers that might have been able to successfully compete with Sunny or
28   Synta with the same valuable intellectual property. Second, a new telescope manufacturer would

     2039921.2                                         20                    CLASS ACTION COMPLAINT
                                                                                    Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 24 of 81



 1   not have the relationships with distributors to effectively sell telescopes within the United States.
 2   There are not enough independent distributors to render independent manufacturing profitable.
 3   By contrast, Sunny and Synta are vertically integrated with the largest distributers.
 4               90.   The fact that no new, significant consumer telescope manufacturers or distributors
 5   have entered the market in at least a decade demonstrates the high barriers to entry in the
 6   telescope manufacturing and distribution market. Furthermore, in light of Sunny’s 2013
 7   acquisition of Meade, which also had manufacturing capabilities, the number of suppliers has
 8   essentially dwindled to Sunny and Synta. Ningbo Sunny’s plan to similarly dismantle Meade’s
 9   manufacturing capabilities and the failure of any replacement suppliers to emerge further
10   demonstrate that the barriers to entry into the supply market, combined with Defendants’
11   anticompetitive conduct, have effectively foreclosed competition at the supply level.
12               2.    The Consumer Telescope Manufacturing and Distribution Markets Are
                       Highly Concentrated.
13

14               91.   A highly concentrated market facilitates collusion and other anticompetitive
15   practices.
16               92.   Here, Defendants and Co-Conspirators dominate both the consumer telescope
17   manufacturing market globally and distribution market in the United States. As mentioned above,
18   the Defendants and Co-Conspirators account for over 80 percent of both markets.
19               93.   Although the consumer telescope manufacturing market was not always highly
20   concentrated, Sunny and Synta transformed this market by colluding to prevent competitors from
21   entering the market and thereby making sure they are the only viable sources of consumer
22   telescopes.
23               94.   Additionally, Sunny and Synta conspired to leverage their collective market power
24   in consumer telescope manufacturing to control consumer telescope distribution. As a result,
25   Celestron gained dominance over other distributors. When Sunny acquired Meade with the help
26   of Synta, Defendants and Co-Conspirators removed Meade, a competitor and independent
27   supplier from the distribution market. Neither Celestron nor Meade have seriously competed
28

     2039921.2                                         21                   CLASS ACTION COMPLAINT
                                                                                   Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 25 of 81



 1   since Sunny’s acquisition of Meade or used their manufacturing capabilities to diversify the
 2   supply of consumer telescopes.
 3               95.   By fixing prices and engaging in other anticompetitive conduct, Sunny and Synta
 4   consolidated their control of the distribution market. For example, Synta and Sunny would offer
 5   products to Celestron at prices far below, and with far better credit terms, than those offered to
 6   distributors outside their syndicate of companies, thereby raising consumer telescope prices in the
 7   distribution market. With few options for consumer telescopes, Plaintiffs and members of the
 8   Classes paid supracompetitive prices caused by the Defendants and Co-Conspirators’ collusion.
 9               3.    There Is Inelasticity of Demand for Consumer Telescopes.
10               96.   “Elasticity” describes the sensitivity of supply or demand to changes in the other.
11   For example, demand is inelastic if a price increase results in little or no decline in the quantity
12   sold. In other words, customers have nowhere to turn for alternative, cheaper products of similar
13   quality and therefore continue to purchase despite the higher price.
14               97.   For a cartel to profit from raising prices above competitive levels, demand must be
15   relatively inelastic at competitive price levels. Otherwise, increased prices would result in
16   declining sales, revenues and profits as customers purchase substitute products or decide not to
17   buy altogether. Inelastic demand in a given market facilitates collusion, allowing producers to
18   raise their prices without inducing substitution and losses in sales revenue that outweigh the gains
19   from higher prices.
20               98.   Demand for consumer telescopes is highly inelastic because there are no close
21   substitutes for these products.
22                                     CLASS ACTION ALLEGATIONS
23               99.   Plaintiffs bring this action on behalf of themselves and all others similarly situated
24   as a class action under Federal Rule of Civil Procedure 23(a) and (b)(2), seeking equitable and
25   injunctive relief on behalf of the following class (“Nationwide Injunctive Class”) under Sections
26   1 and 2 of the Sherman Act (15 U.S.C. §§ 1, 2):
27                     All persons and entities residing in the United States who, during
                       the period from January 1, 2005 through the present, indirectly
28                     purchased for their own use and not for resale a telescope that was

     2039921.2                                          22                     CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 26 of 81



 1                      manufactured or sold by the Defendants or Co-Conspirators or any
                        current or former affiliate thereof.
 2
                 100.   Plaintiffs also bring this action on behalf of themselves and all others similarly
 3
     situated as a nationwide class under Federal Rule of Civil Procedure 23(a) and (b)(3) seeking
 4
     damages pursuant to California state antitrust, unfair competition, and consumer protection laws
 5
     on behalf of the following class (“Nationwide Damages Class”):
 6
                        All persons and entities residing in the United States who, during
 7                      the period from January 1, 2005 through the present, indirectly
                        purchased for their own use and not for resale a telescope that was
 8                      manufactured or sold by the Defendants or Co-Conspirators, or any
                        current or former affiliate thereof.
 9
                 101.   The “Indirect Purchaser States,” for purposes of this complaint, are: Arizona,
10
     Arkansas, California, Connecticut, District of Columbia, Florida, Hawaii, Illinois, Iowa, Kansas,
11
     Maine, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada,
12
     New Hampshire, New Mexico, New York, North Carolina, North Dakota, Oregon, Rhode Island,
13
     South Carolina, South Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin.
14
                 102.   As an alternative to the Nationwide Damages Class, in the event California law is
15
     not applied to the claims of all class members for damages regardless of where they reside, or
16
     California law is not applied to Class members’ claims residing in states that recognize a form of
17
     indirect purchaser cause of action, Plaintiffs will seek certification of the following classes
18
     asserting claims of damages under the antitrust statutes and/or consumer protection statutes of the
19
     following thirty-three (33) jurisdictions: Arizona, Arkansas, California, Connecticut, District of
20
     Columbia, Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota,
21
     Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York,
22
     North Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee,
23
     Utah, Vermont, West Virginia, and Wisconsin (collectively, the “State Damages Classes”):
24
                        a. Arizona: All persons and entities who indirectly purchased a telescope for
25
                           their own use and not for resale in Arizona during the period from January 1,
26
                           2005 through the present that was manufactured or sold by the Defendants or
27
                           Co-Conspirators, or any current or former affiliate thereof.
28

     2039921.2                                          23                     CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 27 of 81



 1                b. Arkansas: All persons and entities who indirectly purchased a telescope for
 2                   their own use and not for resale in Arkansas during the period from January 1,
 3                   2005 through the present that was manufactured or sold by the Defendants or
 4                   Co-Conspirators, or any current or former affiliate thereof.
 5                c. California: All persons and entities who indirectly purchased a telescope for
 6                   their own use and not for resale in California during the period from January 1,
 7                   2005 through the present that was manufactured or sold by the Defendants or
 8                   Co-Conspirators, or any current or former affiliate thereof.
 9                d. Connecticut: All persons and entities who indirectly purchased a telescope for
10                   their own use and not for resale in Connecticut during the period from January
11                   1, 2005 through the present that was manufactured or sold by the Defendants
12                   or Co-Conspirators, or any current or former affiliate thereof.
13                e. District of Columbia: All persons and entities who indirectly purchased a
14                   telescope for their own use and not for resale in District of Columbia during
15                   the period from January 1, 2005 through the present that was manufactured or
16                   sold by the Defendants or Co-Conspirators, or any current or former affiliate
17                   thereof.
18                f. Florida: All persons and entities who indirectly purchased a telescope for their
19                   own use and not for resale in Florida during the period from January 1, 2005
20                   through the present that was manufactured or sold by the Defendants or Co-
21                   Conspirators, or any current or former affiliate thereof.
22                g. Hawaii: All persons and entities who indirectly purchased a telescope for their
23                   own use and not for resale in Hawaii during the period from January 1, 2005
24                   through the present that was manufactured or sold by the Defendants or Co-
25                   Conspirators, or any current or former affiliate thereof.
26                h. Illinois: All persons and entities who indirectly purchased a telescope for their
27                   own use and not for resale in Illinois during the period from January 1, 2005
28

     2039921.2                                     24                    CLASS ACTION COMPLAINT
                                                                                Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 28 of 81



 1                   through the present that was manufactured or sold by the Defendants or Co-
 2                   Conspirators, or any current or former affiliate thereof.
 3                i. Iowa: All persons and entities who indirectly purchased a telescope for their
 4                   own use and not for resale in Iowa during the period from January 1, 2005
 5                   through the present that was manufactured or sold by the Defendants or Co-
 6                   Conspirators, or any current or former affiliate thereof.
 7                j. Kansas: All persons and entities who indirectly purchased a telescope for their
 8                   own use and not for resale in Kansas during the period from January 1, 2005
 9                   through the present that was manufactured or sold by the Defendants or Co-
10                   Conspirators, or any current or former affiliate thereof.
11                k. Maine: All persons and entities who indirectly purchased a telescope for their
12                   own use and not for resale in Maine during the period from January 1, 2005
13                   through the present that was manufactured or sold by the Defendants or Co-
14                   Conspirators, or any current or former affiliate thereof.
15                l. Massachusetts: All persons and entities who indirectly purchased a telescope
16                   for their own use and not for resale in Massachusetts during the period from
17                   January 1, 2005 through the present that was manufactured or sold by the
18                   Defendants or Co-Conspirators, or any current or former affiliate thereof.
19                m. Michigan: All persons and entities who indirectly purchased a telescope for
20                   their own use and not for resale in Michigan during the period from January 1,
21                   2005 through the present that was manufactured or sold by the Defendants or
22                   Co-Conspirators, or any current or former affiliate thereof.
23                n. Minnesota: All persons and entities who indirectly purchased a telescope for
24                   their own use and not for resale in Minnesota during the period from January 1,
25                   2005 through the present that was manufactured or sold by the Defendants or
26                   Co-Conspirators, or any current or former affiliate thereof.
27                o. Mississippi: All persons and entities who indirectly purchased a telescope for
28                   their own use and not for resale in Mississippi during the period from January

     2039921.2                                     25                    CLASS ACTION COMPLAINT
                                                                                Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 29 of 81



 1                   1, 2005 through the present that was manufactured or sold by the Defendants
 2                   or Co-Conspirators, or any current or former affiliate thereof.
 3                p. Missouri: All persons and entities who indirectly purchased a telescope for
 4                   their own use and not for resale in Missouri during the period from January 1,
 5                   2005 through the present that was manufactured or sold by the Defendants or
 6                   Co-Conspirators, or any current or former affiliate thereof.
 7                q. Montana: All persons and entities who indirectly purchased a telescope for
 8                   their own use and not for resale in Montana during the period from January 1,
 9                   2005 through the present that was manufactured or sold by the Defendants or
10                   Co-Conspirators, or any current or former affiliate thereof.
11                r. Nebraska: All persons and entities who indirectly purchased a telescope for
12                   their own use and not for resale in Nebraska during the period from January 1,
13                   2005 through the present that was manufactured or sold by the Defendants or
14                   Co-Conspirators, or any current or former affiliate thereof.
15                s. Nevada: All persons and entities who indirectly purchased a telescope for their
16                   own use and not for resale in Nevada during the period from January 1, 2005
17                   through the present that was manufactured or sold by the Defendants or Co-
18                   Conspirators, or any current or former affiliate thereof.
19                t. New Hampshire: All persons and entities who indirectly purchased a
20                   telescope for their own use and not for resale in New Hampshire during the
21                   period from January 1, 2005 through the present that was manufactured or sold
22                   by the Defendants or Co-Conspirators, or any current or former affiliate
23                   thereof.
24                u. New Mexico: All persons and entities who indirectly purchased a telescope for
25                   their own use and not for resale in New Mexico during the period from January
26                   1, 2005 through the present that was manufactured or sold by the Defendants
27                   or Co-Conspirators, or any current or former affiliate thereof.
28

     2039921.2                                     26                    CLASS ACTION COMPLAINT
                                                                                Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 30 of 81



 1                v. New York: All persons and entities who indirectly purchased a telescope for
 2                   their own use and not for resale in New York during the period from January 1,
 3                   2005 through the present that was manufactured or sold by the Defendants or
 4                   Co-Conspirators, or any current or former affiliate thereof.
 5                w. North Carolina: All persons and entities who indirectly purchased a telescope
 6                   for their own use and not for resale in North Carolina during the period from
 7                   January 1, 2005 through the present that was manufactured or sold by the
 8                   Defendants or Co-Conspirators, or any current or former affiliate thereof.
 9                x. North Dakota: All persons and entities who indirectly purchased a telescope
10                   for their own use and not for resale in North Dakota during the period from
11                   January 1, 2005 through the present that was manufactured or sold by the
12                   Defendants or Co-Conspirators, or any current or former affiliate thereof.
13                y. Oregon: All persons and entities who indirectly purchased a telescope for their
14                   own use and not for resale in Oregon during the period from January 1, 2005
15                   through the present that was manufactured or sold by the Defendants or Co-
16                   Conspirators, or any current or former affiliate thereof.
17                z. Rhode Island: All persons and entities who indirectly purchased a telescope
18                   for their own use and not for resale in Rhode Island during the period from
19                   January 1, 2005 through the present that was manufactured or sold by the
20                   Defendants or Co-Conspirators, or any current or former affiliate thereof.
21                aa. South Carolina: All persons and entities who indirectly purchased a telescope
22                   for their own use and not for resale in South Carolina during the period from
23                   January 1, 2005 through the present that was manufactured or sold by the
24                   Defendants or Co-Conspirators, or any current or former affiliate thereof.
25                bb. South Dakota: All persons and entities who indirectly purchased a telescope
26                   for their own use and not for resale in South Dakota during the period from
27                   January 1, 2005 through the present that was manufactured or sold by the
28                   Defendants or Co-Conspirators, or any current or former affiliate thereof.

     2039921.2                                     27                    CLASS ACTION COMPLAINT
                                                                                Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 31 of 81



 1                      cc. Tennessee: All persons and entities who indirectly purchased a telescope for
 2                         their own use and not for resale in Tennessee during the period from January 1,
 3                         2005 through the present that was manufactured or sold by the Defendants or
 4                         Co-Conspirators, or any current or former affiliate thereof.
 5                      dd. Utah: All persons and entities who indirectly purchased a telescope for their
 6                         own use and not for resale in Utah during the period from January 1, 2005
 7                         through the present that was manufactured or sold by the Defendants or Co-
 8                         Conspirators, or any current or former affiliate thereof.
 9                      ee. Vermont: All persons and entities who indirectly purchased a telescope for
10                         their own use and not for resale in Vermont during the period from January 1,
11                         2005 through the present that was manufactured or sold by the Defendants or
12                         Co-Conspirators, or any current or former affiliate thereof.
13                      ff. West Virginia: All persons and entities who indirectly purchased a telescope
14                         for their own use and not for resale in West Virginia during the period from
15                         January 1, 2005 through the present that was manufactured or sold by the
16                         Defendants or Co-Conspirators, or any current or former affiliate thereof.
17                      gg. Wisconsin: All persons and entities who indirectly purchased a telescope for
18                         their own use and not for resale in Wisconsin during the period from January 1,
19                         2005 through the present that was manufactured or sold by the Defendants or
20                         Co-Conspirators, or any current or former affiliate thereof.
21               103.   The Nationwide Injunctive class, Nationwide Damages Class, and the State
22   Damages Classes are referred to herein as the “Classes” unless otherwise indicated. Excluded
23   from the Classes are the Defendants and Co-Conspirators; their parent companies, subsidiaries
24   and affiliates; any co-conspirators; federal government entities and instrumentalities of the federal
25   government states and their subdivisions, agencies and instrumentalities; all judges assigned to
26   this matter; all jurors in this matter; and all persons and entities who only purchased telescopes
27   directly from Defendants or Co-Conspirators or for resale. Plaintiffs reserve the right to amend
28

     2039921.2                                           28                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 32 of 81



 1   the aforementioned definitions if discovery and further investigation reveal that they should be
 2   expanded or otherwise modified.
 3               104.   Numerosity: While Plaintiffs do not know the exact number of the members of the
 4   Classes, Plaintiffs believe there are at least tens of thousands of members in each Class.
 5               105.   Common Questions: Common questions of law and fact exist as to all members of
 6   the Classes. This is particularly true given the nature of Defendants’ conspiracy, which was
 7   applicable to all of the members of the Classes, thereby making appropriate relief with respect to
 8   the Classes as a whole. Such questions of law and fact common to the Classes include, but are not
 9   limited to:
10                      a. Whether Defendants engaged in a combination and conspiracy among
11                         themselves to fix, raise, maintain or stabilize the prices of telescopes sold in
12                         the United States;
13                      b. The identity of the participants of the alleged conspiracy;
14                      c. The duration of the alleged conspiracy and the acts carried out by Defendants
15                         in furtherance of the conspiracy;
16                      d. Whether the consumer telescope market is a relevant product market;
17                      e. Whether the United States is a relevant geographic market for consumer
18                         telescopes;
19                      f. Whether Defendants and their Co-Conspirators possess(ed) market or
20                         monopoly power in the consumer telescopes market;
21                      g. Whether Defendants and their Co-Conspirators agreed or combined to restrain
22                         competition and exclude competitors from the consumer telescopes market;
23                      h. Whether Defendants and their Co-Conspirators entered into concerted refusals
24                         to deal to foreclose competition and exclude competitors form the consumer
25                         telescopes market;
26                      i. Whether the alleged conspiracy violated the Sherman Act;
27                      j. Whether the alleged conspiracy violated California’s Cartwright Act;
28                      k. Whether the alleged conspiracy violated California’s Unfair Competition Law;

     2039921.2                                           29                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 33 of 81



 1                      l. Whether the alleged conspiracy violated various state antitrust and restraint of
 2                         trade laws;
 3                      m. Whether the alleged conspiracy violated various state consumer protection and
 4                         unfair competition laws;
 5                      n. Whether the conduct of Defendants, as alleged in this Complaint, caused injury
 6                         to the business or property of Plaintiffs and the members of the Classes;
 7                      o. The effect of the alleged conspiracy on the prices of telescopes sold in the
 8                         United States during the Class Period;
 9                      p. The appropriate injunctive and related equitable relief for the Nationwide
10                         Injunctive Class;
11                      q. The appropriate class-wide measure of damages for the Nationwide Damages
12                         Class; and
13                      r. The appropriate class-wide measure of damages for the State Damages
14                         Classes.
15               106.   Typicality: Plaintiffs’ claims are typical claims of the members of the Classes, and
16   Plaintiffs will fairly and adequately protect the interests of the Classes. Plaintiffs’ claims arise out
17   of the same common course of conduct giving rise to the claims of the other members of the
18   Classes. Plaintiffs and all members of the Classes are similarly affected by Defendants’ wrongful
19   conduct in that they paid artificially inflated prices for telescopes purchased indirectly from
20   Defendants and Co-Conspirators.
21               107.   Adequacy of Representation: Plaintiffs’ interests are coincident with, and not
22   antagonistic to, those of the other members of the Classes. Plaintiffs are represented by counsel
23   who are competent and experienced in the prosecution of antitrust, consumer protection, and class
24   action litigation.
25               108.   Predominance: The questions of law and fact common to the members of the
26   Classes predominate over any questions affecting only individual members, including legal and
27   factual issues relating to liability and damages.
28

     2039921.2                                           30                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 34 of 81



 1               109.   Superiority: Class action treatment is a superior method for the fair and efficient
 2   adjudication of the controversy, in that, among other things, such treatment will permit a large
 3   number of similarly situated persons to prosecute their common claims in a single forum
 4   simultaneously, efficiently and without the unnecessary duplication of evidence, effort and
 5   expense that numerous individual actions would engender. The benefits of proceeding through the
 6   class mechanism, including providing injured persons or entities with a method for obtaining
 7   redress for claims that it might not be practicable to pursue individually, substantially outweigh
 8   any difficulties that may arise in management of this class action.
 9               110.   The prosecution of separate actions by individual members of the Classes would
10   create a risk of inconsistent or varying adjudications, establishing incompatible standards of
11   conduct for Defendants.
12                      EFFECTS OF THE CONSPIRACY AND ANTITRUST INJURY
13               111.   The effect of Defendants’ conduct as described herein has been to: (1) reduce the
14   number of manufacturers for consumer telescopes and accessories; (2) eliminate new entrants into
15   the consumer telescope market and push existing independent manufacturers and distributors out
16   of the market; (3) restrain or eliminate price competition; and (4) artificially inflate the prices paid
17   by Plaintiffs and members of the Classes for telescopes.
18               112.   The full amount of such damages will be calculated after discovery and upon proof
19   at trial.
20               113.   No procompetitive justification or effects outweigh the anticompetitive effects of
21   Defendants’ conduct.
22               114.   Plaintiffs and members of the Classes are suited to pursuing antitrust claims
23   against Defendants, insofar as they purchased telescopes during the Class Period, and thus were
24   harmed by Defendants’ anticompetitive conduct.
25               115.   As an intended, foreseeable, and proximate result of Defendants’ unlawful
26   conspiracy and acts in furtherance of their conspiracy, Plaintiffs and members of the Classes have
27   been injured in their business and property. The injury to Plaintiffs and Class Members is the
28

     2039921.2                                          31                    CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 35 of 81



 1   type the antitrust laws were designed to prevent and flows from Defendants’ unlawful
 2   anticompetitive conduct.
 3                                  PLAINTIFFS’ CLAIMS ARE TIMELY.
 4   A.          The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did Not and
                 Could Not Discover Their Claims.
 5

 6               116.   Plaintiffs repeat and re-allege the allegations set forth above.
 7               117.   Plaintiffs and the members of the Classes had no knowledge of the combination or
 8   conspiracy alleged herein or of facts sufficient to place them on inquiry notice of the claims set
 9   forth herein until September 2019, when evidence of Defendants’ conspiracy was first made
10   public in the Orion Litigation.
11               118.   Plaintiffs and members of the Classes are consumers who purchased telescopes not
12   for resale. They had no direct contact or interaction with the Defendants and had no means from
13   which they could have discovered the combination and conspiracy described in this complaint
14   before September 2019.
15               119.   Plaintiffs and members of the Classes did not have access to any information in the
16   public domain about the combination or conspiracy alleged herein prior to September 2019 when
17   evidence of Defendants’ conspiracy was first made public in the Orion Litigation. Plaintiffs and
18   the members of the Classes had no way to obtain any facts or information concerning any aspect
19   of the Defendants or their Co-Conspirators’ dealings with competitors or direct purchasers, much
20   less the fact that the Defendants and their Co-Conspirators had engaged in the combination and
21   conspiracy alleged herein.
22               120.   Consequently, the statute of limitations as to Plaintiffs and the Classes’ claims did
23   not begin to run until, at the earliest, September 2019.
24   B.          Fraudulent Concealment Tolled the Statute of Limitations.
25               121.   In the alternative, the doctrine of fraudulent concealment tolled the statute of
26   limitations on the claims asserted herein by Plaintiffs and the Classes. Plaintiffs and the members
27   of the Classes did not discover and could not through the exercise of reasonable diligence have
28

     2039921.2                                            32                     CLASS ACTION COMPLAINT
                                                                                        Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 36 of 81



 1   discovered the existence of the conspiracy alleged herein until September 2019 when evidence of
 2   Defendants’ conspiracy was first made public in the Orion Litigation.
 3               122.   Because Defendants’ agreements, understandings, and conspiracies were kept
 4   secret until September 2019, Plaintiffs and members of the Classes before that time were unaware
 5   of Defendants’ unlawful conduct, and they did not know before then that they were paying supra-
 6   competitive prices for telescopes throughout the United States during the Class Period.
 7               123.   The affirmative acts of the Defendants alleged herein were wrongfully concealed
 8   and carried out in a manner that precluded detection.
 9               124.   By its very nature, Defendants’ anticompetitive conspiracy was inherently self-
10   concealing. Telescopes are not exempt from antitrust regulation, and thus, before September
11   2019, Plaintiffs reasonably considered it to be a competitive industry. Accordingly, a reasonable
12   person under the circumstances would not have been alerted to begin to investigate the legitimacy
13   of Defendants’ telescope prices before September 2019.
14               125.   Plaintiffs and the members of the Classes could not have discovered the alleged
15   contract, conspiracy, or combination earlier than September 2019 through reasonable diligence
16   because of the deceptive practices and techniques of secrecy employed by Defendants and their
17   co-conspirators to avoid detection of, and fraudulently conceal, their contract, combination, or
18   conspiracy.
19               126.   Because the alleged conspiracy was both self-concealing and affirmatively
20   concealed by Defendants and their Co-Conspirators, Plaintiffs and members of the Class had no
21   knowledge of the alleged conspiracy, or of any facts or information that would have caused a
22   reasonably diligent person to investigate whether a conspiracy existed, until September 2019.
23               127.   As a result of Defendants’ fraudulent concealment of their conspiracy, the running
24   of any statute of limitations has been tolled with respect to any claims that Plaintiffs and members
25   of the Classes have alleged in this Complaint.
26

27

28

     2039921.2                                          33                   CLASS ACTION COMPLAINT
                                                                                    Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 37 of 81



 1                                            CAUSES OF ACTION
 2                                       FIRST CLAIM FOR RELIEF
                           Violations of Section 1 of the Sherman Act (15 U.S.C. § 1)
 3                        (on behalf of Plaintiffs and the Nationwide Injunctive Class)
 4
                 128.   Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
 5
                 129.   The Defendants, Co-Conspirators, and unnamed co-conspirators entered into and
 6
     engaged in a contract, combination or conspiracy in unreasonable restraint of trade in violation of
 7
     Section 1 of the Sherman Act (15 U.S.C. § 1).
 8
                 130.   Beginning as early as January 1, 2005, the exact date being unknown to Plaintiffs
 9
     and exclusively within the knowledge of Defendants, Defendants and their Co-Conspirators
10
     entered into a continuing contract, combination or conspiracy to unreasonably restrain trade and
11
     commerce in violation of section 1 of the Sherman Act (15 U.S.C. § 1) by artificially reducing or
12
     eliminating competition in the United States.
13
                 131.   In particular, Defendants have combined and conspired to raise, fix, maintain, or
14
     stabilize the prices of telescopes.
15
                 132.   As a result of Defendants’ unlawful conduct, prices for telescopes were raised,
16
     fixed, maintained, and stabilized in the United States.
17
                 133.   As a result of the Defendants’ unlawful conduct, Plaintiffs and other similarly
18
     situated indirect purchasers in the Nationwide Injunctive Class who purchased telescopes have
19
     been harmed by being forced to pay inflated, supracompetitive prices for telescopes.
20
                 134.   Plaintiffs and members of the Nationwide Injunctive Class have been injured and
21
     will continue to be injured in their business and property by paying more for telescopes purchased
22
     indirectly from the Defendants and their Co-Conspirators than they would have paid and will pay
23
     in the absence of the conspiracy.
24
                 135.   The alleged contract, combination or conspiracy is a per se violation of the federal
25
     antitrust laws.
26
                 136.   These violations are continuing and will continue unless enjoined by this Court.
27

28

     2039921.2                                           34                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 38 of 81



 1               137.   Pursuant to section 16 of the Clayton Act, 15 U.S.C. § 26, Plaintiffs and the
 2   Nationwide Injunctive Class seek the issuance of an injunction against Defendants, preventing
 3   and restraining the violations alleged herein.
 4                                      SECOND CLAIM FOR RELIEF
                           Violations of Section 2 of the Sherman Act (15 U.S.C. § 2)
 5                                                Monopolization
                          (on behalf of Plaintiffs and the Nationwide Injunctive Class)
 6

 7               138.   Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
 8               139.   The relevant market is the consumer telescope manufacturing market globally and
 9   distribution market in the United States.
10               140.   The Defendants and Co-Conspirators willfully acquired, maintained, and enhanced
11   their monopoly power in both the manufacturing market and the distribution market through:
12                      a. Synta’s acquisition of Celestron in 2005;
13                      b. Synta facilitating the acquisition of co-conspirator Meade by Ningbo Sunny in
14                         2013, thereby eliminating Meade as a competitor manufacturer and distributor
15                         and increasing market concentration;
16                      c. Synta and Sunny agreeing to allocate the consumer telescope market such that
17                         Synta manufactures higher-end products and Ningbo Sunny manufactures
18                         lower-end products;
19                      d. Synta and Sunny agreeing not to bid on RFQs for each other’s product
20                         offerings;
21                      e. Synta and Sunny exchanging their intellectual property and material, non-
22                         public information with each other, enabling them to coordinate prices and
23                         strategies;
24                      f. Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual
25                         property and material, non-public information with each other, enabling them
26                         to coordinate prices and strategies;
27                      g. Colluding to prevent Jinghua from acquiring co-conspirator Meade;
28

     2039921.2                                           35                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 39 of 81



 1                      h. Making false representations to the FTC regarding Synta’s involvement in
 2                         Sunny’s acquisition of co-conspirator Meade; and
 3                      i. Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.
 4               141.   There is and was no legitimate, non-pretextual, procompetitive justification for
 5   Defendants’ conduct that outweighs its harmful effects. Even if there were some conceivable
 6   justification, the conduct is and was broader than necessary to achieve such a purpose.
 7               142.   As a result of Defendants’ illegal conduct, Plaintiffs and members of the
 8   Nationwide Injunctive Class were compelled to pay, and did pay, more than they would have for
 9   telescopes absent Defendants’ illegal conduct.
10               143.   Plaintiffs and members of the Nationwide Class have suffered irreparable harm
11   and do not have an adequate remedy at law.               Accordingly, Plaintiffs and members of the
12   Nationwide Class seek injunctive and equitable relief.
13                                       THIRD CLAIM FOR RELIEF
                            Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
14                                         Attempted Monopolization
                          (on behalf of Plaintiffs and the Nationwide Injunctive Class)
15

16               144.   Plaintiffs incorporates by reference the allegations in the preceding paragraphs.
17               145.   The relevant market is the consumer telescope manufacturing market globally and
18   distribution market in the United States.
19               146.   The Defendants and Co-Conspirators have attempted to monopolize both the
20   manufacturing market and the distribution market and willfully engaged in predatory or
21   anticompetitive conduct with the specific intent of monopolizing the consumer telescope market
22   through:
23                      a. Synta’s acquisition of Celestron in 2005;
24                      b. Synta facilitating the acquisition of co-conspirator Meade by Ningbo Sunny in
25                         2013, thereby eliminating Meade as a competitor manufacturer and distributor
26                         and increasing market concentration;
27

28

     2039921.2                                           36                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 40 of 81



 1                      c. Synta and Sunny agreeing to allocate the consumer telescope market such that
 2                         Synta manufactures higher-end products and Ningbo Sunny manufactures
 3                         lower-end products;
 4                      d. Synta and Sunny agreeing not to bid on RFQs for each other’s product
 5                         offerings;
 6                      e. Synta and Sunny exchanging their intellectual property and material, non-
 7                         public information with each other, enabling them to coordinate prices and
 8                         strategies;
 9                      f. Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual
10                         property and material, non-public information with each other, enabling them
11                         to coordinate prices and strategies;
12                      g. Colluding to prevent Jinghua from acquiring co-conspirator Meade;
13                      h. Making false representations to the FTC regarding Synta’s involvement in
14                         Sunny’s acquisition of co-conspirator Meade; and
15                      i. Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.
16               147.   The aforementioned anticompetitive conduct creates a dangerous probability that
17   the Defendants will achieve monopoly power in the consumer telescope market.
18               148.   There is and was no legitimate, non-pretextual, procompetitive justification for
19   Defendants’ conduct that outweighs its harmful effects. Even if there were some conceivable
20   justification, the conduct is and was broader than necessary to achieve such a purpose.
21               149.   As a result of Defendants’ illegal conduct, Plaintiffs and members of the
22   Nationwide Injunctive Class were compelled to pay, and did pay, more than they would have for
23   telescopes absent Defendants’ illegal conduct.
24               150.   Plaintiffs and members of the Nationwide Class have suffered irreparable harm
25   and do not have an adequate remedy at law. Accordingly, Plaintiffs and members of the
26   Nationwide Class seek injunctive and equitable relief.
27

28

     2039921.2                                           37                   CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 41 of 81



 1                                      FOURTH CLAIM FOR RELIEF
                            Violation of Section 7 of the Clayton Act (15 U.S.C. § 18)
 2                        (on behalf of Plaintiffs and the Nationwide Injunctive Class)
 3
                 151.   Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
 4
                 152.   Because Sunny’s acquired co-conspirator Meade with Synta’s help, Synta and
 5
     Sunny were able to exercise market power in the consumer telescope manufacturing and
 6
     distribution markets. The acquisition created the largest group of telescope manufacturers
 7
     globally and telescope distributors in the United States. Both markets are highly concentrated and
 8
     the acquisition further significantly increased market concentration.
 9
                 153.   It is unlikely that entry into the market would remedy, in a timely manner, the
10
     anticompetitive effects from the acquisition of co-conspirator Meade by Sunny in 2013. Entry
11
     into the consumer telescope manufacturing and distribution markets is difficult and likely to take
12
     years because of the intellectual property needed to manufacture telescopes, the time required to
13
     plan for and to complete manufacturing facilities and the time required to plan for and establish
14
     the distribution channels.
15
                 154.   The mergers substantially lessened competition and/or tended to create a
16
     monopoly in the consumer telescope market in violation of Section 7 of the Clayton Act, as
17
     amended, 15 U.S.C. § 18, by:
18
                        a. Eliminating competition between Synta and Sunny in the consumer telescope
19
                           manufacturing and distribution markets;
20
                        b. Making it easier for the merged entities to unilaterally raise prices of consumer
21
                           telescopes;
22
                        c. Eliminating co-conspirator Meade as a substantial and independent competitor
23
                           in the consumer telescope manufacturing and distribution market;
24
                        d. Reducing the range of product offerings by Defendants;
25
                        e. Increasing telescope prices to consumers; and
26
                        f. Reducing incentives to improve telescope quality in the relevant markets.
27

28

     2039921.2                                           38                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 42 of 81



 1               155.   The acquisition of co-conspirator Meade by Defendant Sunny has substantially
 2   lessened competition in the consumer telescope manufacturing and distribution markets in
 3   violation of Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, as well as decreased
 4   telescope product options and increased telescope prices to consumers.
 5                                    FIFTH CLAIM FOR RELIEF
                                   Violation of the State Antitrust Laws
 6       (on behalf of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
                                             Damages Classes)
 7

 8               156.   Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
 9               157.   During the Class Period, the Defendants and their Co-Conspirators engaged in a
10   continuing contract, combination or conspiracy with respect to the sale of telescopes in
11   unreasonable restraint of trade and commerce and in violation of the various state antitrust and
12   other statutes set forth below.
13               158.   The contract, combination or conspiracy consisted of an agreement among the
14   Defendants and its Co-Conspirators to fix, raise, inflate, stabilize and/or maintain at artificially
15   supracompetitive levels prices for telescopes and to allocate products and customers in the United
16   States.
17               159.   Defendants and their Co-Conspirators performed the following acts in furtherance
18   of the combination and conspiracy:
19                      a. Participating in meetings and conversations among themselves in the United
20                         States and elsewhere during which they agreed to price telescopes at certain
21                         levels and otherwise to fix, increase, inflate, maintain or stabilize effective
22                         prices paid by Plaintiffs and members of the Damages Class with respect to
23                         telescopes sold in the United States;
24                      b. Allocating products and customers in the United States in furtherance of their
25                         agreements; and
26                      c. Participating in meetings and conversations among themselves in the United
27                         States and elsewhere to implement, adhere to and police the unlawful
28                         agreements they reached.

     2039921.2                                           39                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 43 of 81



 1               160.   The Defendants and their Co-Conspirators engaged in the aforementioned actions
 2   to effectuate their unlawful agreements to fix, maintain, increase or stabilize prices and to allocate
 3   products and customers.
 4               161.   The Defendants’ anticompetitive acts described above were knowing and willful
 5   and constitute violations or flagrant violations of the following state antitrust statutes.
 6               162.   The Defendants have entered into an unlawful agreement in restraint of trade in
 7   violation of the Arizona Revised Statutes §§ 44-1401 et seq.
 8                      a. The Defendants’ combination or conspiracy had the following effects:
 9                         (1) telescope price competition was restrained, suppressed and eliminated
10                         throughout Arizona; (2) telescope prices were raised, fixed, maintained and
11                         stabilized at artificially high levels throughout Arizona; (3) Plaintiffs and
12                         members of the Damages Class were deprived of free and open competition;
13                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
14                         artificially inflated prices for telescopes.
15                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
16                         Arizona commerce.
17                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
18                         Plaintiffs and members of the Damages Class have been injured in their
19                         business and property and are threatened with further injury.
20                      d. By reason of the foregoing, the Defendants entered into agreements in restraint
21                         of trade in violation of Ariz. Rev. Stat. §§ 44-1401 et seq. Accordingly,
22                         Plaintiffs and members of the Damages Class seek all forms of relief available
23                         under Ariz. Rev. Stat. §§ 44-1401 et seq.
24               163.   The Defendants have entered into an unlawful agreement in restraint of trade in
25   violation of the California Business and Professions Code §§ 16700 et seq.
26                      a. During the Class Period, the Defendants and their Co-Conspirators entered into
27                         and engaged in a continuing unlawful trust in restraint of the trade and
28                         commerce described above in violation of Section 16720 of the California

     2039921.2                                            40                   CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 44 of 81



 1                   Business and Professions Code. The Defendants have acted in violation of
 2                   Section 16720 to fix, raise, stabilize and maintain prices of, and allocate
 3                   markets for, telescopes at supracompetitive levels.
 4                b. The aforesaid violations of Section 16720 of the California Business and
 5                   Professions Code consisted, without limitation, of a continuing unlawful trust
 6                   and concert of action among the Defendants and their Co-Conspirators, the
 7                   substantial terms of which were to fix, raise, maintain and stabilize the prices
 8                   of, and to allocate markets for, telescopes.
 9                c. For the purpose of forming and effectuating the unlawful trust, the Defendants
10                   and their Co-Conspirators have done those things which they combined and
11                   conspired to do, including but not limited to the acts, practices and course of
12                   conduct set forth above and the following: (1) fixing, raising, stabilizing and
13                   pegging the price of telescopes and (2) allocating among themselves the
14                   production of telescopes.
15                d. The combination and conspiracy alleged herein has had inter alia the following
16                   effects: (1) price competition in the sale of telescopes has been restrained,
17                   suppressed and/or eliminated in the State of California; (2) prices for
18                   telescopes sold by the Defendants and their Co-Conspirators have been fixed,
19                   raised, stabilized and pegged at artificially high, non-competitive levels in the
20                   State of California and throughout the United States; and (3) those who
21                   purchased telescopes directly or indirectly from the Defendants and their Co-
22                   Conspirators have been deprived of the benefit of free and open competition.
23                e. As a direct and proximate result of the Defendants’ unlawful conduct,
24                   Plaintiffs and members of the Damages Class have been injured in their
25                   business and property in that they paid more for telescopes than they otherwise
26                   would have paid in the absence of the Defendants’ unlawful conduct. As a
27                   result of the Defendants’ violation of Section 16720 of the California Business
28                   and Professions Code, Plaintiffs and members of the Damages Class seek

     2039921.2                                     41                      CLASS ACTION COMPLAINT
                                                                                  Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 45 of 81



 1                         treble damages and their cost of suit, including a reasonable attorney’s fee,
 2                         pursuant to Section 16750(a) of the California Business and Professions Code.
 3               164.   The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of Conn. Gen. Stat. § 35-26.
 5                      a. Defendants made contracts or engaged in a combination or conspiracy with
 6                         each other by maintaining, limiting or discontinuing the production,
 7                         manufacture, sale or supply of telescopes for the purpose of, and having the
 8                         desired effect of, fixing, controlling or maintaining prices for telescopes within
 9                         the intrastate commerce of Connecticut.
10                      b. Class Members purchased telescopes within the State of Connecticut during
11                         the Class Period. But for Defendants’ conduct set forth herein, the price of
12                         telescopes would have been lower by an amount to be determined at trial.
13                      c. Plaintiffs and Class Members were injured with respect to purchases of
14                         telescopes in Connecticut and are entitled to all forms of relief including actual
15                         damages, treble damages, treble damages, reasonable attorneys’ fees and costs,
16                         and injunctive relief.
17               165.   The Defendants have entered into an unlawful agreement in restraint of trade in
18   violation of the District of Columbia Code Annotated §§ 28-4501 et seq.
19                      a. The Defendants’ combination or conspiracy had the following effects:
20                         (1) telescope price competition was restrained, suppressed and eliminated
21                         throughout the District of Columbia; (2) telescope prices were raised, fixed,
22                         maintained and stabilized at artificially high levels throughout the District of
23                         Columbia; (3) Plaintiffs and members of the Damages Class were deprived of
24                         free and open competition; and (4) Plaintiffs and members of the Damages
25                         Class paid supracompetitive, artificially inflated prices for telescopes.
26                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
27                         District of Columbia commerce.
28

     2039921.2                                           42                     CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 46 of 81



 1                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
 2                         Plaintiffs and members of the Damages Class have been injured in their
 3                         business and property and are threatened with further injury.
 4                      d. By reason of the foregoing, the Defendants have entered into agreements in
 5                         restraint of trade in violation of District of Columbia Code Ann. §§ 28-4501 et
 6                         seq. Accordingly, Plaintiffs and members of the Damages Class seek all forms
 7                         of relief available under District of Columbia Code Ann. §§ 28-4501 et seq.
 8               166.   The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the Illinois Antitrust Act, 740 ILCS 10/1, et seq.
10                      a. Members of the Damages Class purchased telescopes within the State of
11                         Illinois during the Class Period. But for Defendants’ conduct set forth herein,
12                         the price for telescopes would have been lower in an amount to be determined
13                         at trial.
14                      b. Under the Illinois Antitrust Act, indirect purchases have standing to maintain
15                         an action for damages based on the facts alleged in this Complaint. 740 ILCS
16                         10/7(2).
17                      c. Defendants made contracts or engaged in a combination or conspiracy with
18                         each other, though they would have been competitors but for their prior
19                         agreement, for the purpose of fixing controlling or maintaining prices for
20                         telescopes sold and/or for allocating products and customers within the
21                         intrastate commerce of Illinois.
22                      d. Defendants further unreasonably restrained trade or commerce and established,
23                         maintained or attempted to acquire monopoly power over the market for
24                         telescopes in Illinois for the purpose of excluding competition in violation of
25                         740 ILCS 10/1 et seq.
26               167.   The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the Iowa Code §§ 553.1 et seq.
28

     2039921.2                                          43                    CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 47 of 81



 1                      a. The Defendants’ combination or conspiracy had the following effects:
 2                         (1) telescope price competition was restrained, suppressed and eliminated
 3                         throughout Iowa; (2) telescope prices were raised, fixed, maintained and
 4                         stabilized at artificially high levels throughout Iowa; (3) Plaintiffs and
 5                         members of the Damages Class were deprived of free and open competition;
 6                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 7                         artificially inflated prices for telescopes.
 8                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
 9                         Iowa commerce.
10                      c. As a direct proximate result of the Defendants’ unlawful conduct, Plaintiffs
11                         and members of the Damages Class have been injured in their business and
12                         property and are threatened with further injury.
13                      d. By reason of the foregoing, the Defendants have entered into agreements in
14                         restraint of trade in violation of Iowa Code §§ 553.1 et seq. Accordingly,
15                         Plaintiffs and members of the Damages Class seek all forms of relief available
16                         under Iowa Code §§ 553.1 et seq.
17               168.   The Defendants have entered into an unlawful agreement in restraint of trade in
18   violation of the Kansas Statutes Annotated, §§ 50-101 et seq.
19                      a. The Defendants’ combination or conspiracy had the following effects:
20                         (1) telescope price competition was restrained, suppressed and eliminated
21                         throughout Kansas; (2) telescope prices were raised, fixed, maintained and
22                         stabilized at artificially high levels throughout Kansas; (3) Plaintiffs and
23                         members of the Damages Class were deprived of free and open competition;
24                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
25                         artificially inflated prices for telescopes.
26                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
27                         Kansas commerce.
28

     2039921.2                                            44                  CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 48 of 81



 1                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
 2                         Plaintiffs and members of the Damages class have been injured in their
 3                         business and property and are threatened with further injury.
 4                      d. By reason of the foregoing, the Defendants have entered into agreements in
 5                         restraint of trade in violation of Kansas Stat. Ann. §§ 50-101 et seq.
 6                         Accordingly, Plaintiffs and members of the Damages Class seek all forms of
 7                         relief available under Kansas Stat. Ann. §§ 50-101 et seq.
 8               169.   The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the Maine Revised Statutes, Maine Rev. Stat. Ann. 10, §§ 1101 et seq.
10                      a. The Defendants’ combination or conspiracy had the following effects:
11                         (1) telescope price competition was restrained, suppressed and eliminated
12                         throughout Maine; (2) telescope prices were raised, fixed, maintained and
13                         stabilized at artificially high levels throughout Maine; (3) Plaintiffs and
14                         members of the Damages Class were deprived of free and open competition;
15                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
16                         artificially inflated prices for telescopes.
17                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
18                         Maine commerce.
19                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
20                         Plaintiffs and members of the Damages Class have been injured in their
21                         business and property and are threatened with further injury.
22                      d. By reason of the foregoing, the Defendants have entered into agreements in
23                         restraint of trade in violation of Maine Rev. Stat. Ann. 10, §§ 1101 et seq.
24                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
25                         available under Maine Rev. Stat. Ann. 10, §§ 1101 et seq.
26               170.   The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of Michigan Compiled Laws Annotated §§ 445.771 et seq.
28

     2039921.2                                            45                  CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 49 of 81



 1                      a. The Defendants’ combination or conspiracy had the following effects:
 2                         (1) telescope price competition was restrained, suppressed and eliminated
 3                         throughout Michigan; (2) telescope prices were raised, fixed, maintained and
 4                         stabilized at artificially high levels throughout Michigan; (3) Plaintiffs and
 5                         members of the Damages Class were deprived of free and open competition;
 6                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 7                         artificially inflated prices for telescopes.
 8                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
 9                         Michigan commerce.
10                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
11                         Plaintiffs and members of the Damages Class have been injured in their
12                         business and property and are threatened with further injury.
13                      d. By reason of the foregoing, the Defendants have entered into agreements in
14                         restraint of trade in violation of Michigan Comp. Laws Ann. §§ 445.771 et seq.
15                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
16                         available under Michigan Comp. Laws Ann. §§ 445.771 et seq.
17               171.   The Defendants have entered into an unlawful agreement in restraint of trade in
18   violation of the Minnesota Annotated Statutes §§ 325D.49 et seq.
19                      a. The Defendants’ combination or conspiracy had the following effects:
20                         (1) telescope price competition was restrained, suppressed and eliminated
21                         throughout Minnesota; (2) telescope prices were raised, fixed, maintained and
22                         stabilized at artificially high levels throughout Minnesota; (3) Plaintiffs and
23                         members of the Damages Class were deprived of free and open competition;
24                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
25                         artificially inflated prices for telescopes.
26                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
27                         Minnesota commerce.
28

     2039921.2                                            46                  CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 50 of 81



 1                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
 2                         Plaintiffs and members of the Damages Class have been injured in their
 3                         business and property and are threatened with further injury.
 4                      d. By reason of the foregoing, the Defendants have entered into agreements in
 5                         restraint of trade in violation of Minnesota Stat. §§ 325D.49 et seq.
 6                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
 7                         available under Minnesota Stat. §§ 325D.49 et seq.
 8               172.   The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the Mississippi Code Annotated §§ 75-21-1 et seq.
10                      a. The Defendants’ combination or conspiracy had the following effects:
11                         (1) telescope price competition was restrained, suppressed and eliminated
12                         throughout Mississippi; (2) telescope prices were raised, fixed, maintained and
13                         stabilized at artificially high levels throughout Mississippi; (3) Plaintiffs and
14                         members of the Damages Class were deprived of free and open competition;
15                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
16                         artificially inflated prices for telescopes.
17                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
18                         Mississippi commerce.
19                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
20                         Plaintiffs and members of the Damages Class have been injured in their
21                         business and property and are threatened with further injury.
22                      d. By reason of the foregoing, the Defendants have entered into agreements in
23                         restraint of trade in violation of Mississippi Code Ann. §§ 75-21-1 et seq.
24                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
25                         available under Mississippi Code Ann. §§ 75-21-1 et seq.
26               173.   The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the Nebraska Revised Statutes §§ 59-801 et seq.
28

     2039921.2                                            47                  CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 51 of 81



 1                      a. The Defendants’ combination or conspiracy had the following effects:
 2                         (1) telescope price competition was restrained, suppressed and eliminated
 3                         throughout Nebraska; (2) telescope prices were raised, fixed, maintained and
 4                         stabilized at artificially high levels throughout Nebraska; (3) Plaintiffs and
 5                         members of the Damages Class were deprived of free and open competition;
 6                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 7                         artificially inflated prices for telescopes.
 8                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
 9                         Nebraska commerce.
10                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
11                         Plaintiffs and members of the Damages Class have been injured in their
12                         business and property and are threatened with further injury.
13                      d. By reason of the foregoing, the Defendants have entered into agreements in
14                         restraint of trade in violation of Nebraska Revised Statutes §§ 59-801 et seq.
15                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
16                         available under Nebraska Revised Statutes §§ 59-801 et seq.
17               174.   The Defendants have entered into an unlawful agreement in restraint of trade in
18   violation of the Nevada Revised Statutes Annotated §§ 598A.010 et seq.
19                      a. The Defendants’ combination or conspiracy had the following effects:
20                         (1) telescope price competition was restrained, suppressed and eliminated
21                         throughout Nevada; (2) telescope prices were raised, fixed, maintained and
22                         stabilized at artificially high levels throughout Nevada; (3) Plaintiffs and
23                         members of the Damages Class were deprived of free and open competition;
24                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
25                         artificially inflated prices for telescopes.
26                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
27                         Nevada commerce.
28

     2039921.2                                            48                  CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 52 of 81



 1                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
 2                         Plaintiffs and members of the Damages Class have been injured in their
 3                         business and property and are threatened with further injury.
 4                      d. By reason of the foregoing, the Defendants have entered into agreements in
 5                         restraint of trade in violation of Nevada Rev. Stat. Ann. §§ 598A.010 et seq.
 6                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
 7                         available under Nevada Rev. Stat. Ann. §§ 598A.010 et seq.
 8               175.   The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the New Hampshire Revised Statutes §§ 356:1 et seq.
10                      a. The Defendants’ combination or conspiracy had the following effects:
11                         (1) telescope price competition was restrained, suppressed and eliminated
12                         throughout New Hampshire; (2) telescope prices were raised, fixed, maintained
13                         and stabilized at artificially high levels throughout New Hampshire;
14                         (3) Plaintiffs and members of the Damages Class were deprived of free and
15                         open competitions; and (4) Plaintiffs and members of the Damages Class paid
16                         supracompetitive, artificially inflated prices for telescopes.
17                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
18                         New Hampshire commerce.
19                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
20                         Plaintiffs and members of the Damages Class have been injured in their
21                         business and property and are threatened with further injury.
22                      d. By reason of the foregoing, the Defendants have entered into agreements in
23                         restraint of trade in violation of New Hampshire Revised Statutes §§ 356:1, et
24                         seq. Accordingly, Plaintiffs and members of the Damages Class seek all relief
25                         available under New Hampshire Revised Statutes §§ 356:1 et seq.
26               176.   The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the New Mexico Statutes Annotated §§ 57-1-1 et seq.
28

     2039921.2                                           49                     CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 53 of 81



 1                      a. The Defendants’ combination or conspiracy had the following effects:
 2                         (1) telescope price competition was restrained, suppressed and eliminated
 3                         throughout New Mexico; (2) telescope prices were raised, fixed, maintained
 4                         and stabilized at artificially high levels throughout New Mexico; (3) Plaintiffs
 5                         and members of the Damages Class were deprived of free and open
 6                         competition; and (4) Plaintiffs and members of the Damages Class paid
 7                         supracompetitive, artificially inflated prices for telescopes.
 8                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
 9                         New Mexico commerce.
10                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
11                         Plaintiffs and members of the Damages Class have been injured in their
12                         business and property and are threatened with further injury.
13                      d. By reason of the foregoing, the Defendants have entered into agreements in
14                         restraint of trade in violation of New Mexico Stat. Ann. §§ 57-1-1 et seq.
15                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
16                         available under New Mexico Stat. Ann. §§ 57-1-1 et seq.
17               177.   The Defendants have entered into an unlawful agreement in restraint of trade in
18   violation of the New York General Business Laws §§ 340 et seq.
19                      a. The Defendants’ combination or conspiracy had the following effects:
20                         (1) telescope price competition was restrained, suppressed and eliminated
21                         throughout New York; (2) telescope prices were raised, fixed, maintained and
22                         stabilized at artificially high levels throughout New York; (3) Plaintiffs and
23                         members of the Damages Class were deprived of free and open competition;
24                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
25                         artificially inflated prices for telescopes when they purchased telescopes or
26                         purchased products that were otherwise of lower quality than they would have
27                         been absent the Defendants’ and their Co-Conspirators’ illegal acts or were
28

     2039921.2                                           50                     CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 54 of 81



 1                         unable to purchase products that they otherwise would have purchased absent
 2                         the illegal conduct.
 3                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
 4                         New York commerce.
 5                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
 6                         Plaintiffs and members of the Damages Class have been injured in their
 7                         business and property and are threatened with further injury.
 8                      d. By reason of the foregoing, the Defendants have entered into agreements in
 9                         restraint of trade in violation of the New York Donnelly Act §§ 340 et seq. The
10                         conduct set forth above is a per se violation of the Act. Accordingly, Plaintiffs
11                         and members of the Damages Class seek all relief available under New York
12                         Gen. Bus. Law §§ 340 et seq.
13               178.   The Defendants have entered into an unlawful agreement in restraint of trade in
14   violation of the North Carolina General Statutes §§ 75-1 et seq.
15                      a. The Defendants’ combination or conspiracy had the following effects:
16                         (1) telescope price competition was restrained, suppressed and eliminated
17                         throughout North Carolina; (2) telescope prices were raised, fixed, maintained
18                         and stabilized at artificially high levels throughout North Carolina;
19                         (3) Plaintiffs and members of the Damages Class were deprived of free and
20                         open competition; and (4) Plaintiffs and members of the Damages Class paid
21                         supracompetitive, artificially inflated prices for telescopes.
22                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
23                         North Carolina commerce.
24                      c. As a direct and proximate result of the Defendants’ unlawful conduct.
25                         Plaintiffs and members of the Damages Class have been injured in their
26                         business and property and are threatened with further injury.
27                      d. By reason of the foregoing, the Defendants have entered into agreements in
28                         restraint of trade in violation of North Carolina Gen. Stat. §§ 75-1 et seq.

     2039921.2                                           51                     CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 55 of 81



 1                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
 2                         available under North Carolina Gen. Stat. §§ 75-1 et seq.
 3               179.   The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the North Dakota Century Code §§ 51-08.1-01 et seq.
 5                      a. The Defendants’ combination or conspiracy had the following effects:
 6                         (1) telescope price competition was restrained, suppressed and eliminated
 7                         throughout North Dakota; (2) telescope prices were raised, fixed, maintained
 8                         and stabilized at artificially high levels throughout North Dakota; (3) Plaintiffs
 9                         and members of the Damages Class were deprived of free and open
10                         competition; and (4) Plaintiffs and members of the Damages Class paid
11                         supracompetitive, artificially inflated prices for telescopes.
12                      b. During the Class Period, the Defendants’ illegal conduct had a substantial
13                         effect on North Dakota commerce.
14                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
15                         Plaintiffs and members of the Damages class have been injured in their
16                         business and property and are threatened with further injury.
17                      d. By reason of the foregoing, the Defendants have entered into agreements in
18                         restraint of trade in violation of North Dakota Cent. Code §§ 51-08.1-01 et seq.
19                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
20                         available under North Dakota Cent. Code §§ 51-08.1-01 et seq.
21               180.   The Defendants have entered into an unlawful agreement in restraint of trade in
22   violation of the Oregon Revised Statutes §§ 646.705 et seq.
23                      a. The Defendants’ combination or conspiracy had the following effects:
24                         (1) telescope price competition was restrained, suppressed and eliminated
25                         throughout Oregon; (2) telescope prices were raised, fixed, maintained and
26                         stabilized at artificially high levels throughout Oregon; (3) Plaintiffs and
27                         members of the Damages Class were deprived of free and open competition;
28

     2039921.2                                           52                     CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 56 of 81



 1                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 2                         artificially inflated prices for telescopes.
 3                      b. During the Class Period, the Defendants’ illegal conduct had a substantial
 4                         effect on Oregon commerce.
 5                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
 6                         Plaintiffs and members of the Damages Class have been injured in their
 7                         business and property and are threatened with further injury. By reason of the
 8                         following, the Defendants have entered into agreements in restraint of trade in
 9                         violation of the Oregon Revised States §§ 646.705 et seq. Accordingly,
10                         Plaintiffs and members of the Damages Class seek all relief available under
11                         Oregon Revised Statutes §§ 646.705 et seq.
12               181.   The Defendants have entered into an unlawful agreement in restraint of trade in
13   violation of the South Dakota Codified Laws §§ 37-1-3.1 et seq.
14                      a. The Defendants’ combination or conspiracy had the following effects:
15                         (1) telescope price competition was restrained, suppressed and eliminated
16                         throughout South Dakota; (2) telescope prices were raised, fixed, maintained
17                         and stabilized at artificially high levels throughout South Dakota; (3) Plaintiffs
18                         and members of the Damages Class were deprived of free and open
19                         competition; and (4) Plaintiffs and members of the Damages Class paid
20                         supracompetitive, artificially inflated prices for telescopes.
21                      b. During the Class Period, the Defendants’ illegal conduct had a substantial
22                         effect on South Dakota commerce.
23                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
24                         Plaintiffs and members of the Damages Class have been injured in their
25                         business and property and are threatened with further injury.
26                      d. By reason of the foregoing, the Defendants have entered into agreements in
27                         restraint of trade in violation of South Dakota Codified Laws Ann. §§ 37-1 et
28

     2039921.2                                            53                    CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 57 of 81



 1                         seq. Accordingly, Plaintiffs and members of the Damages Class seek all relief
 2                         available under South Dakota Codified Laws Ann. §§ 37-1 et seq.
 3               182.   The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the Tennessee Code Annotated §§ 47-25-101 et seq.
 5                      a. The Defendants’ combination or conspiracy had the following effects:
 6                         (1) telescope price competition was restrained, suppressed and eliminated
 7                         throughout Tennessee; (2) telescope prices were raised, fixed, maintained and
 8                         stabilized at artificially high levels throughout Tennessee; (3) Plaintiffs and
 9                         members of the Damages Class were deprived of free and open competition;
10                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
11                         artificially inflated prices for telescopes.
12                      b. During the Class Period, the Defendants’ illegal conduct had a substantial
13                         effect on Tennessee commerce.
14                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
15                         Plaintiffs and members of the Damages Class have been injured in their
16                         business and property and are threatened with further injury.
17                      d. By reason of the foregoing, the Defendants have entered into agreements in
18                         restraint of trade in violation of Tennessee Code Ann. §§ 47-25-101 et seq.
19                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
20                         available under Tennessee Code Ann. §§ 47-25-101 et seq.
21               183.   The Defendants have entered into an unlawful agreement in restraint of trade in
22   violation of the Utah Code annotated §§ 76-10-3101 et seq.
23                      a. The Defendants’ combination or conspiracy had the following effects:
24                         (1) telescope price competition was restrained, suppressed and eliminated
25                         throughout Utah; (2) telescope prices were raised, fixed, maintained and
26                         stabilized at artificially high levels throughout Utah; (3) Plaintiffs and
27                         members of the Damages Class were deprived of free and open competition;
28

     2039921.2                                            54                  CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 58 of 81



 1                         and (4) Plaintiffs and members of the Damages Class paid supra-competitive,
 2                         artificially inflated prices for telescopes.
 3                      b. During the Class Period, the Defendants’ illegal conduct had a substantial
 4                         effect on Utah commerce.
 5                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
 6                         Plaintiffs and members of the Damages Class have been injured in their
 7                         business and property and are threatened with further injury.
 8                      d. By reason of the foregoing, the Defendants have entered into agreements in
 9                         restraint of trade in violation of Utah Code Annotated §§ 76-10-3101 et seq.
10                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
11                         available under Utah Code Annotated §§ 76-10-3101 et seq.
12               184.   The Defendants have entered into an unlawful agreement in restraint of trade in
13   violation of Vermont Stat. Ann. 9 §§ 2453 et seq.
14                      a. The Defendants’ combination or conspiracy had the following effects:
15                         (1) telescope price competition was restrained, suppressed and eliminated
16                         throughout Vermont; (2) telescope prices were raised, fixed, maintained and
17                         stabilized at artificially high levels throughout Vermont; (3) Plaintiffs and
18                         members of the Damages Class were deprived of free and open competition;
19                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
20                         artificially inflated prices for telescopes.
21                      b. During the Class Period, the Defendants’ illegal conduct had a substantial
22                         effect on Vermont commerce.
23                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
24                         Plaintiffs and members of the Damages Class have been injured in their
25                         business and property and are threatened with further injury.
26                      d. By reason of the foregoing, the Defendants have entered into agreements in
27                         restraint of trade in violation of Vermont Stat. Ann. 9 §§ 2453 et seq.
28

     2039921.2                                            55                  CLASS ACTION COMPLAINT
                                                                                     Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 59 of 81



 1                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
 2                         available under Vermont Stat. Ann. 9 §§ 2453 et seq.
 3               185.   The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the West Virginia Code §§ 47-18-1 et seq.
 5                      a. The Defendants’ combination or conspiracy had the following effects:
 6                         (1) telescope price competition was restrained, suppressed and eliminated
 7                         throughout West Virginia; (2) telescope prices were raised, fixed, maintained
 8                         and stabilized at artificially high levels throughout West Virginia; (3) Plaintiffs
 9                         and members of the Damages Class were deprived of free and open
10                         competition; and (4) Plaintiffs and members of the Damages Class paid
11                         supracompetitive, artificially inflated prices for telescopes.
12                      b. During the Class Period, the Defendants’ illegal conduct had a substantial
13                         effect on West Virginia commerce.
14                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
15                         Plaintiffs and members of the Damages Class have been injured in their
16                         business and property and are threatened with further injury.
17                      d. By reason of the foregoing, the Defendants have entered into agreement sin
18                         restraint of trade in violation of West Virginia Code §§ 47-18-1 et seq.
19                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
20                         available under West Virginia Code §§ 47-18-1 et seq.
21               186.   The Defendants have entered into an unlawful agreement in restraint of trade in
22   violation of Wisconsin Statutes §§ 133.01 et seq.
23                      a. The Defendants’ combination or conspiracy had the following effects:
24                         (1) telescope price competition was restrained, suppressed and eliminated
25                         throughout Wisconsin; (2) telescope prices were raised, fixed, maintained and
26                         stabilized at artificially high levels throughout Wisconsin; (3) Plaintiffs and
27                         members of the Damages Class were deprived of free and open competition;
28

     2039921.2                                           56                     CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 60 of 81



 1                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 2                         artificially inflated prices for telescopes.
 3                      b. During the Class Period, the Defendants’ illegal conduct had a substantial
 4                         effect on Wisconsin commerce.
 5                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
 6                         Plaintiffs and members of the Damages Class have been injured in their
 7                         business and property and are threatened with further injury.
 8                      d. By reason of the foregoing, the Defendants have entered into agreements in
 9                         restraint of trade in violation of Wisconsin Stat. §§ 133.01 et seq. Accordingly,
10                         Plaintiffs and members of the Damages Class seek all relief available under
11                         Wisconsin Stat. §§ 133.01 et seq.
12               187.   Plaintiffs and members of the Damages Class in each of the above states have been
13   injured in their business and property by reason of the Defendants’ unlawful combination,
14   contract, conspiracy and agreement. Plaintiffs and members of the Damages Class have paid
15   more for telescopes than they otherwise would have paid in the absence of the Defendants’
16   unlawful conduct. This injury is the type the antitrust laws of the above states were designed to
17   prevent and flows from that which makes the Defendants’ conduct unlawful.
18               188.   In addition, the Defendants have profited significantly from the aforesaid
19   conspiracy. The Defendants’ profits derived from its anticompetitive conduct come at the expense
20   and detriment of the Plaintiffs and the members of the Damages Class.
21               189.   Accordingly, Plaintiffs and the members of the Damages Class in each of the
22   above jurisdictions seek damages (including statutory damages where applicable) to be trebled or
23   otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,
24   including reasonable attorneys’ fees, to the extent permitted by the above state laws.
25                                    SIXTH CLAIM FOR RELIEF
                              Violations of State Consumer Protection Laws
26       (on behalf of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
                                             Damages Classes)
27

28               190.   Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

     2039921.2                                            57                   CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 61 of 81



 1               191.   The Defendants engaged in unfair competition or unfair, unconscionable,
 2   deceptive or fraudulent acts or practices in violation of the state consumer protection statutes
 3   listed below.
 4               192.   The Defendants have knowingly entered into an unlawful agreement in restraint of
 5   trade in violation of the Arkansas Code Annotated § 4-88-101 et seq.
 6                      a. The Defendants knowingly agreed to, and did in fact, act in restraint of trade or
 7                         commerce by affecting, fixing, controlling and/or maintaining at non-
 8                         competitive and artificially inflated levels, the prices at which telescopes were
 9                         sold, distributed or obtained in Arkansas and took efforts to conceal its
10                         agreements from Plaintiffs and members of the Damages Class.
11                      b. The aforementioned conduct on the part of the Defendants constituted
12                         unconscionable and deceptive acts or practices in violations of Arkansas Code
13                         Annotated § 4-88-107(a)(10).
14                      c. The Defendants’ unlawful conduct had the following effects: (1) price
15                         competition in the telescope market was restrained, suppressed and eliminated
16                         throughout Arkansas; (2) telescope prices were raised, fixed, maintained and
17                         stabilized at artificially high levels throughout Arkansas; (3) Plaintiffs and the
18                         members of the Damages Class were deprived of free and open competition;
19                         and (4) Plaintiffs and the members of the Damages Class paid
20                         supracompetitive, artificially inflated prices for telescopes.
21                      d. During the Class Period, the Defendants’ illegal conduct substantially affected
22                         Arkansas commerce and consumers.
23                      e. As a direct and proximate result of the unlawful conduct of the Defendants,
24                         Plaintiffs and the members of the Damages Class have been injured in their
25                         business and property and are threatened with further injury.
26                      f. The Defendants have engaged in unfair competition or unfair or deceptive acts
27                         or practices in violations of Arkansas Code Annotated § 4-88-107(a)(10) and,
28

     2039921.2                                           58                     CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 62 of 81



 1                         accordingly, Plaintiffs and the Damages Class seek all relief available under
 2                         that statute.
 3               193.   The Defendants have engaged in unfair competition or unfair, unconscionable,
 4   deceptive or fraudulent acts or practices in violation of California Business and Professions Code
 5   § 17200 et seq.
 6                      a. During the Class Period, the Defendants marketed, sold or distributed
 7                         telescopes in California and committed and continued to commit acts of unfair
 8                         competition as defined by Sections 17200 et seq. of the California Business
 9                         and Professions Code by engaging in acts and practices specified above.
10                      b. This claim is instituted pursuant to Sections 17203 and 17204 of the California
11                         Business and Professions Code to obtain restitution from the Defendants for
12                         acts, as alleged herein, that violated Section 17200 of the California Business
13                         and Professions Code, commonly known as the Unfair Competition Law.
14                      c. The Defendants’ conduct as alleged herein violated Section 17200. The acts,
15                         omissions,      misrepresentations,   practices   and     non-disclosures   of   the
16                         Defendants, as alleged herein, constitute a common, continuous and continuing
17                         course of conduct of unfair, unlawful and/or fraudulent business acts or
18                         practices within the meaning of California Business and Professions Code
19                         § 172000 et seq. including, but not limited to, the following: (1) the violations
20                         of Section 1 of the Sherman Act as set forth above; (2) the violations of
21                         Section 2 of the Sherman Act as set forth above; and (3) the violations of
22                         Section 16720 et seq. of the California Business and Professions Code set forth
23                         above.
24                      d. The      Defendants’    acts,   omissions,   misrepresentations,    practices    and
25                         nondisclosures described above, whether or not in violation of Section 16720
26                         et seq. of the California Business and Professions Code and whether or not
27                         concerted or independent acts, are otherwise unfair, unconscionable, unlawful
28                         or fraudulent.

     2039921.2                                             59                      CLASS ACTION COMPLAINT
                                                                                          Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 63 of 81



 1                      e. The Defendants’ acts or practices are unfair to purchasers of telescopes in the
 2                         State of California within the meaning of Section 17200 of the California
 3                         Business and Professions Code.
 4                      f. The Defendants’ acts and practices are fraudulent or deceptive within the
 5                         meaning of Section 172000 of the California Business and Professions Code.
 6                      g. Plaintiffs and members of the Damages Class are entitled to full restitution
 7                         and/or disgorgement of all revenues, earnings, profits, compensation and
 8                         benefits that may have been obtained by the Defendants as a result of such
 9                         business acts or practices.
10                      h. The illegal conduct alleged herein is continuing, and there is no indication that
11                         the Defendants will not continue such activity in the future.
12                      i. The unlawful and unfair business practices of the Defendants have caused and
13                         continue to cause Plaintiffs and members of the Damages Class to pay
14                         supracompetitive and artificially inflated prices for telescopes. Plaintiffs and
15                         members of the Damages Class suffered injury in fact and lost money or
16                         property as a result of such unfair competition.
17                      j. The conduct of the Defendants as alleged in this complaint violates Section
18                         17200 of the California Business and Professions Code.
19                      k. As alleged in this Complaint, the Defendants and their Co-Conspirators have
20                         been unjustly enriched as a result of their wrongful conduct and by the
21                         Defendants’ unfair competition. Plaintiffs and the members of the Damages
22                         Class are accordingly entitled to equitable relief including restitution and/or
23                         disgorgement of all revenues, earnings, profits, compensation and benefits that
24                         may have been obtained by the Defendants as a result of such business
25                         practices pursuant to the California Business and Professions Code §§ 17203,
26                         17204.
27               194.   The Defendants have engaged in unfair competition or unfair, unconscionable or
28   deceptive acts or practices in violation of District of Columbia Code § 28-3901 et seq.

     2039921.2                                           60                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 64 of 81



 1                a. The Defendants agreed to, and did in fact, act in restraint of trade of commerce
 2                   by affecting, fixing, controlling and/or maintaining at artificial and/or non-
 3                   competitive levels the prices at which telescopes were sold, distributed or
 4                   obtained in the District of Columbia.
 5                b. The foregoing conduct constitutes “unlawful trade practices” within the
 6                   meaning of D.C. Code § 28-3904. Plaintiffs was not aware of the Defendants’
 7                   price-fixing conspiracy and was therefore unaware that he was being unfairly
 8                   and illegally overcharged. There was a gross disparity of bargaining power
 9                   between the parties with respect to the price charged by the Defendants for
10                   telescopes. The Defendants had the sole power to set that price, and Plaintiffs
11                   had no power to negotiate a lower price. Moreover, Plaintiffs lacked any
12                   meaningful choice in purchasing telescopes because he was unaware of the
13                   unlawful overcharges and there was no alternative source of supply throughout
14                   which Plaintiffs could avoid the overcharges. The Defendants’ conduct with
15                   regard to sales of telescopes, including its illegal conspiracy to secretly fix the
16                   price of telescopes of supracompetitive levels and overcharge consumers, was
17                   substantively unconscionable because it was one-sided and unfairly benefited
18                   the Defendants at the expense of Plaintiffs and the public. The Defendants
19                   took grossly unfair advantage of Plaintiffs. The suppression of competition that
20                   has resulted from the Defendants’ conspiracy has ultimately resulted in
21                   unconscionably higher prices for consumers so that there was a gross disparity
22                   between the price paid and the value received for telescopes.
23                c. The Defendants’ unlawful conduct had the following effects: (1) telescope
24                   price competition was restrained, suppressed and eliminated throughout the
25                   District of Columbia; (2) telescope prices were raised, fixed, maintained and
26                   stabilized at artificially high levels throughout the District of Columbia;
27                   (3) Plaintiffs and the Damages Class were deprived of free and open
28

     2039921.2                                     61                     CLASS ACTION COMPLAINT
                                                                                 Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 65 of 81



 1                         competition; and (4) Plaintiffs and the Damages Class paid supracompetitive,
 2                         artificially inflated prices for telescopes.
 3                      d. As a direct and proximate result of the Defendants’ unlawful conduct,
 4                         Plaintiffs and members of the Damages Class have been injured and are
 5                         threatened with further injury. The Defendants have engaged in unfair
 6                         competition or unfair or deceptive acts or practices in violation of District of
 7                         Columbia Code § 28-3901 et seq. and, accordingly, Plaintiffs and members of
 8                         the Damages Class seek all relief available under that statute.
 9               195.   The Defendants have engaged in unfair competition or unfair, unconscionable or
10   deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,
11   Fla. Stat. §§ 501.201 et seq.
12                      a. The Defendants’ unlawful conduct had the following effects: (1) telescope
13                         price competition was restrained, suppressed and eliminated throughout
14                         Florida; (2) telescope prices were raised, fixed, maintained and stabilized at
15                         artificially high prices throughout Florida; (3) Plaintiffs and members of the
16                         Damages Class were deprived of free and open competition; and (4) Plaintiffs
17                         and members of the Damages Class paid supracompetitive, artificially inflated
18                         prices for telescopes.
19                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
20                         Florida commerce and consumers.
21                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
22                         Plaintiffs and members of the Damages Class have been injured and are
23                         threatened with further injury.
24                      d. The Defendants have engaged in unfair competition or unfair or deceptive acts
25                         or practices in violation of Florida Stat. § 501.201 et seq., and, accordingly,
26                         Plaintiffs and members of the Damages Class seek all relief available under the
27                         statute.
28

     2039921.2                                            62                   CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 66 of 81



 1               196.   The Defendants have engaged in unfair competition or unfair, unconscionable or
 2   deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1 et seq.
 3                      a. The Defendants’ unlawful conduct had the following effects: (1) telescope
 4                         price competition was restrained, suppressed and eliminated throughout
 5                         Hawaii; (2) telescope prices were raised, fixed, maintained and stabilized at
 6                         artificially high levels throughout Hawaii; (3) Plaintiffs and members of the
 7                         Damages Class were deprived of free and open competition; and (4) Plaintiffs
 8                         and members of the Damages Class paid supracompetitive, artificially inflated
 9                         prices for telescopes.
10                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
11                         Hawaii commerce and consumers.
12                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
13                         Plaintiffs and members of the Damages Class have been injured and are
14                         threatened with future injury.
15                      d. The Defendants have engaged in unfair competition or unfair and deceptive
16                         acts or practices in violation of Hawaii Rev. Stat. § 480 et seq., and,
17                         accordingly, Plaintiffs and members of the Damages Class seek all relief
18                         available under that statute.
19               197.   The Defendants have engaged in unfair competition or unfair, unconscionable or
20   deceptive acts or practices in violation of Mass. G.L. c. 93A, § 2.
21                      a. The Defendants were engaged in trade or commerce as defined by G.L. c. 93A.
22                      b. The Defendants agreed to and did in fact act in restraint of trade or commerce
23                         in a market which includes Massachusetts by affecting, fixing, controlling
24                         and/or maintaining at artificial and non-competitive levels the prices at which
25                         telescopes were sold, distributed or obtained in Massachusetts and took efforts
26                         to conceal its agreements from Plaintiffs and members of the Damages Class.
27                      c. The Defendants’ unlawful conduct had the following effects: (1) telescope
28                         price competition was restrained, suppressed and eliminated throughout

     2039921.2                                             63                CLASS ACTION COMPLAINT
                                                                                    Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 67 of 81



 1                         Massachusetts; (2) telescope prices were raised, fixed, maintained and
 2                         stabilized at artificially high levels throughout Massachusetts; (3) Plaintiffs and
 3                         members of the Damages Class were deprived of free and open competition;
 4                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 5                         artificially inflated prices for telescopes.
 6                      d. As a direct and proximate result of the Defendants’ unlawful conduct,
 7                         Plaintiffs and members of the Damages Class were injured and are threatened
 8                         with further injury.
 9                      e. The Defendants have been or will be serviced with a demand letter in
10                         accordance with G.L. c. 93A § 9 or, upon information and belief, such service
11                         of a demand letter was unnecessary due to the Defendants not maintaining a
12                         place of business within the Commonwealth of Massachusetts or not keeping
13                         assets within the Commonwealth. More than thirty days has passed since such
14                         demand letters were served, and each of the Defendants has failed to make a
15                         reasonable settlement offer.
16                      f. By reason of the foregoing, the Defendants engaged in unfair competition and
17                         unfair or deceptive acts or practices in violation of G.L. c. 93A § 2. The
18                         Defendants and their Co-Conspirators’ violations of Chapter 93A were
19                         knowing or willful, entitling Plaintiffs and members of the Damages Class to
20                         multiple damages.
21               198.   The Defendants have engaged in unfair competition or unfair, unconscionable or
22   deceptive acts or practices in violation of the Missouri Merchandising Practices Act, Mo. Rev.
23   Stat. § 407.010 et seq.
24                      a. Plaintiffs and the Damages Class purchased telescopes for personal, family or
25                         household purposes.
26                      b. The Defendants engaged in the conduct described herein in connection with
27                         the sale of telescopes in trade or commerce in a market that includes Missouri.
28

     2039921.2                                            64                    CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 68 of 81



 1                c. The Defendants agreed to and did in fact affect, fix, control and/or maintain at
 2                   artificial and non-competitive levels the price at which telescopes were sold,
 3                   distributed or obtained in Missouri, which conduct constituted unfair practices
 4                   in that it was unlawful under federal and state law, violated public policy, was
 5                   unethical, oppressive and unscrupulous, and caused substantial injury to
 6                   Plaintiffs and members of the Damages Class.
 7                d. The Defendants concealed, suppressed and omitted to disclose material facts to
 8                   Plaintiffs and members of the Damages Class concerning its unlawful activities
 9                   and artificially inflated prices for telescopes. It concealed, suppressed and
10                   omitted facts that would have been important to Plaintiffs and members of the
11                   Damages Class as they related to the cost of telescopes they purchased.
12                e. The Defendants misrepresented the real cause of price increases and/or the
13                   absence of price reductions in telescopes by making public statements that
14                   were not in accord with the facts.
15                f. The Defendants’ statements and conduct concerning the price of telescopes
16                   were deceptive as they had the tendency or capacity to mislead Plaintiffs and
17                   members of the Damages Class to believe that they were purchasing telescopes
18                   at prices established by a free and fair market.
19                g. The Defendants’ unlawful conduct had the following effects: (1) telescope
20                   price competition was restrained, suppressed and eliminated throughout
21                   Missouri; (2) telescope prices were raised, fixed, maintained and stabilized at
22                   artificially high levels throughout Missouri; (3) Plaintiffs and members of the
23                   Damages Class were deprived of free and open competition; and (4) Plaintiffs
24                   and members of the Damages Class paid supracompetitive, artificially inflated
25                   prices for telescopes.
26                h. The foregoing acts and practices constituted unlawful practices in violation of
27                   the Missouri Merchandising Practices Act.
28

     2039921.2                                     65                   CLASS ACTION COMPLAINT
                                                                               Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 69 of 81



 1                      i. As a direct and proximate result of the above-described unlawful practices,
 2                         Plaintiffs and members of the Damages Class suffered ascertainable loss of
 3                         money or property.
 4                      j. Accordingly, Plaintiffs and members of the Damages Class seek all relief
 5                         available under Missouri’s Merchandising Practices Act, specifically Mo. Rev.
 6                         Sat. § 407.020, which prohibits “the act, use or employment by any person of
 7                         any deception, fraud, false pretense, false premise, misrepresentation, unfair
 8                         practice or the concealment, suppression or omission of any material fact in
 9                         connection with the sale or advertisement of any merchandise in trade or
10                         commerce, . . .” as further interpreted by the Missouri Code of State
11                         Regulations, 15 CSR 60-7.010 et seq., 15 CSR 60-8.010 et seq., 15 CSR 60-
12                         9.010 et seq., and Mo. Rev. Stat. § 407.025, which provides for the relief
13                         sought in this count.
14               199.   The Defendants have engaged in unfair competition or unfair, unconscionable or
15   deceptive acts or practices in violation of the Montana Consumer Protection Act of 1973, Mont.
16   Code §§ 30-14-101 et seq.
17                      a. The Defendants’ unlawful conduct had the following effects: (1) telescope
18                         price competition was restrained, suppressed and eliminated throughout
19                         Montana; (2) telescope prices were raised, fixed, maintained and stabilized at
20                         artificially high levels throughout Montana; (3) Plaintiffs and members of the
21                         Damages Class were deprived of free and open competition; and (4) Plaintiffs
22                         and members of the Damages Class paid supracompetitive, artificially inflated
23                         prices for telescopes.
24                      b. During the Class Period, the Defendants’ illegal conduct substantially affected
25                         Montana commerce and consumers.
26                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
27                         Plaintiffs and members of the Damages Class have been injured and are
28                         threatened with further injury.

     2039921.2                                          66                   CLASS ACTION COMPLAINT
                                                                                    Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 70 of 81



 1                      d. The Defendant have engaged in unfair competition or unfair or deceptive acts
 2                         or practices in violation of Mont. Code §§ 30-14-101 et seq., and, accordingly,
 3                         Plaintiffs and members of the Damages Class seek all relief available under
 4                         that statute.
 5               200.   The Defendants have engaged in unfair competition or unfair, unconscionable or
 6   deceptive acts or practices in violation of the New Mexico Stat. § 57-12-1 et seq.
 7                      a. The Defendants agreed to and did in fact act in restraint of trade or commerce
 8                         by affecting, fixing, controlling and/or maintaining at non-competitive and
 9                         artificially inflated levels the prices at which telescopes were sold, distributed
10                         or obtained in New Mexico and took efforts to conceal its agreements from
11                         Plaintiffs and members of the Damages Class.
12                      b. The aforementioned conduct on the part of the Defendants constituted
13                         “unconscionable trade practices” in violation of N.M.S.A. Stat. § 57-12-3 in
14                         that such conduct inter alia resulted in a gross disparity between the value
15                         received by Plaintiffs and the members of the Damages Class and the prices
16                         paid by them for telescopes as set forth in N.MS.A. § 57-12-2E. Plaintiffs were
17                         not aware of the Defendants’ price fixing conspiracy and were therefore
18                         unaware that they were being unfairly and illegally overcharged. There was a
19                         gross disparity of bargaining power between parties with respect to the prices
20                         charged by the Defendants for telescopes. The Defendants had the sole power
21                         to set that price and Plaintiffs had no power to negotiate a lower price.
22                         Moreover, Plaintiffs lacked any meaningful choice on purchasing telescopes
23                         because they were unaware of the unlawful overcharge and there was no
24                         alternative source of supply through which Plaintiffs could avoid the
25                         overcharges. The Defendants’ conduct with regard to sales of telescopes,
26                         including its illegal conspiracy to secretly fix the price of telescopes at
27                         supracompetitive levels and overcharge consumers, was substantially
28                         unconscionable because it was one-sided and unfairly benefited the Defendants

     2039921.2                                          67                     CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 71 of 81



 1                         at the expense of Plaintiffs and the public. The Defendants took grossly unfair
 2                         advantage of Plaintiffs. The suppression of competition that resulted from the
 3                         Defendants’ conspiracy has ultimately resulted in unconscionably higher prices
 4                         for consumers so that there was a gross disparity between the price paid and
 5                         the value received for telescopes.
 6                      c. The Defendants’ unlawful conduct had the following effects: (1) telescope
 7                         price competition was restrained, suppressed and eliminated throughout New
 8                         Mexico; (2) telescope prices were raised, fixed, maintained and stabilized at
 9                         artificially high levels throughout New Mexico; (3) Plaintiffs and the members
10                         of the Damages Class were deprived of free and open competition; and (4)
11                         Plaintiffs and the members of the Damages Class paid supracompetitive,
12                         artificially inflated prices for telescopes.
13                      d. During the Class Period, the Defendants’ illegal conduct substantially affected
14                         New Mexico commerce and consumers.
15                      e. As a direct and proximate result of the unlawful conduct of the Defendants,
16                         Plaintiffs and members of the Damages Class have been injured and are
17                         threatened with further injury.
18                      f. The Defendants have engaged in unfair competition or unfair or deceptive acts
19                         or practices in violation of New Mexico Stat. § 57-12-1 et seq., and,
20                         accordingly, Plaintiffs and members of the Damages Class seek all relief
21                         available under that statute.
22               201.   The Defendants engaged in unfair competition or unfair, unconscionable or
23   deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349 et seq.
24                      a. The Defendants agreed to and did in fact act in restraint of trade or commerce
25                         by affecting, fixing, controlling and/or maintaining at artificial and non-
26                         competitive levels the prices at which telescopes were sold, distributed or
27                         obtained in New York and took efforts to conceal its agreements from
28                         Plaintiffs and the Damages Class.

     2039921.2                                             68                CLASS ACTION COMPLAINT
                                                                                    Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 72 of 81



 1                b. The Defendants and their Co-Conspirators made public statements about the
 2                   prices of telescopes and products containing telescopes that the Defendants
 3                   knew would be seen by New York consumers; such statements either omitted
 4                   material information that rendered the statements that they made materially
 5                   misleading or affirmatively misrepresented the real cause of price increases for
 6                   telescopes and products containing telescopes; and the Defendants alone
 7                   possessed material information that was relevant to consumers but failed to
 8                   provide the information.
 9                c. Because of the Defendants’ unlawful trade practices in the State of New York,
10                   New York consumer class members who indirectly purchased telescopes were
11                   misled to believe that they were paying a fair price for telescopes or the price
12                   increase for telescopes were for valid business reasons, and similarly situated
13                   consumers were potentially affected by the Defendants’ conspiracy.
14                d. The Defendants knew that their unlawful trade practices with respect to pricing
15                   telescopes would have an impact on New York consumers and not just the
16                   Defendants’ direct customers.
17                e. The Defendants knew that their unlawful trade practices with respect to pricing
18                   telescopes would have a broad impact, causing consumer class members who
19                   indirectly purchased telescopes to be injured by paying more for telescopes
20                   than they would have paid in the absence of the Defendants’ unlawful trade
21                   acts and practices.
22                f. The conduct of the Defendants described herein constitutes consumer-oriented
23                   deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law § 349,
24                   which resulted in consumer injury and broad adverse impact on the public at
25                   large and harmed the public interest of New York State in an honest
26                   marketplace in which economic activity is conducted in a competitive manner.
27                g. The Defendants’ unlawful conduct had the following effects: (1) telescope
28                   price competition was restrained, suppressed and eliminated throughout New

     2039921.2                                    69                    CLASS ACTION COMPLAINT
                                                                               Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 73 of 81



 1                         York; (2) telescope prices were raised, fixed, maintained and stabilized at
 2                         artificially high levels throughout New York; (3) Plaintiffs and members of the
 3                         Damages Class were deprived of free and open competition; and (4) Plaintiffs
 4                         and members of the Damages Class paid supra competitive, artificially inflated
 5                         prices for telescopes.
 6                      h. During the Class Period, the Defendants marketed, sold or distributed
 7                         telescopes in New York, and the Defendants’ illegal conduct substantially
 8                         affected New York commerce and consumers.
 9                      i. During the Class Period, each of the Defendants named herein, directly or
10                         indirectly and through affiliates they dominated and controlled, manufactured,
11                         sold and/or distributed telescopes in New York.
12                      j. Plaintiffs and members of the Damages Class seek all relief available pursuant
13                         to N.Y. Gen. Bus. Law. § 349(h).
14               202.   The Defendants have engaged in unfair competition or unfair, unconscionable or
15   deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-1.1 et seq.
16                      a. The Defendants agreed to and did in fact act in restraint of trade or commerce
17                         by affecting, fixing, controlling and/or maintaining at artificial and non-
18                         competitive levels the prices at which telescopes were sold, distributed or
19                         obtained in North Carolina and took efforts to conceal its agreements from
20                         Plaintiffs and members of the Damages Class.
21                      b. The Defendants’ price-fixing conspiracy could not have succeeded absent
22                         deceptive conduct by the Defendants to cover up their illegal acts. Secrecy was
23                         integral to the formation, implementation and maintenance of the Defendants’
24                         price-fixing conspiracy. The Defendants committed inherently deceptive and
25                         self-concealing actions of which Plaintiffs could not possibly have been aware.
26                         The Defendants and their Co-Conspirators publicly provided pretextual and
27                         false justifications regarding their price increases. The Defendants’ public
28                         statements concerning the price of telescopes created the illusion of

     2039921.2                                         70                    CLASS ACTION COMPLAINT
                                                                                    Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 74 of 81



 1                   competitive pricing controlled by market forces rather than supracompetitive
 2                   pricing driven by the Defendants’ illegal conspiracy. Moreover, the Defendants
 3                   deceptively concealed their unlawful activities by mutually agreeing not to
 4                   divulge the existence of the conspiracy to outsiders, conducting meetings and
 5                   conversations in secret, confining the plan to a small group of higher-level
 6                   officials at each company and avoiding the creation of documents which would
 7                   reveal the antitrust violations.
 8                c. The conduct of the Defendants described herein constitutes consumer-oriented
 9                   deceptive acts or practices within the meaning of North Carolina law which
10                   resulted in consumer injury and broad adverse impact on the public at large
11                   and harmed the public interest of North Carolina consumers in an honest
12                   marketplace in which economic activity is conducted in a competitive manner.
13                d. The Defendants’ unlawful conduct had the following effects: (1) telescope
14                   price competition was restrained, suppressed and eliminated throughout North
15                   Carolina; (2) telescope prices were raised, fixed, maintained and stabilized at
16                   artificially high levels throughout North Carolina; (3) Plaintiffs and members
17                   of the Damages Class were deprived of free and open competition; and (4)
18                   Plaintiffs and members of the Damages Class paid supracompetitive,
19                   artificially inflated prices for telescopes.
20                e. During the Class Period, the Defendants marketed, sold or distributed
21                   telescopes in North Carolina, and the Defendants’ illegal conduct substantially
22                   affected North Carolina commerce and consumers.
23                f. During the Class Period, the Defendants, directly or directly and through
24                   affiliates they dominated and controlled, manufactured, sold and/or distributed
25                   telescopes in North Carolina.
26                g. Plaintiffs and members of the Damages Class seek actual damages for their
27                   injuries caused by these violations in an amount to be determined at trial, and
28                   they are threatened with further injury. The Defendants have engaged in unfair

     2039921.2                                      71                 CLASS ACTION COMPLAINT
                                                                              Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 75 of 81



 1                         competition or unfair or deceptive acts or practices in violation of North
 2                         Carolina Gen. Stat. § 75-1.1 et seq., and, accordingly, Plaintiffs and members
 3                         of the Damages Class seek all relief available under that statute.
 4               203.   The Defendants have engaged in unfair competition or unfair, unconscionable or
 5   deceptive acts or practices in violation of the Rhode Island Unfair Trade Practice and Consumer
 6   Protection Act, R.I. Gen. Laws §§ 6-13.1-1 et seq.
 7                      a. Plaintiffs and members of the Damages Classes purchased telescopes for
 8                         personal, family or household purposes.
 9                      b. The Defendants agreed to and did in fact act in restraint of trade or commerce
10                         in a market that includes Rhode Island by affecting, fixing, controlling and/or
11                         maintaining at artificial and non-competitive levels the prices at which
12                         telescopes were sold, distributed or obtained in Rhode Island.
13                      c. The Defendants deliberately failed to disclose material facts to Plaintiffs and
14                         members of the Damages Class concerning its unlawful activities and
15                         artificially inflated prices for telescopes. The Defendants owed a duty to
16                         disclose such facts, and, considering the relative lack of sophistication of the
17                         average, non-business consumer, it breached that duty by its silence. The
18                         Defendants misrepresented to all consumer during the Class Period that its
19                         telescope prices were competitive and fair.
20                      d. The Defendants’ unlawful conduct had the following effects: (1) telescope
21                         price competition was restrained, suppressed and eliminated throughout Rhode
22                         Island; (2) telescope prices were raised, fixed, maintained and stabilized at
23                         artificially high levels throughout Rhode Island; (3) Plaintiffs and members of
24                         the Damages Class were deprived of free and open competition; and (4)
25                         Plaintiffs and members of the Damages Class paid supracompetitive,
26                         artificially inflated prices for telescopes.
27                      e. As a direct and proximate result of the Defendants’ violations of law, Plaintiffs
28                         and members of the Damages Class suffered an ascertainable loss of money or

     2039921.2                                            72                   CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 76 of 81



 1                         property as a result of the Defendants’ use or employment of unconscionable
 2                         and deceptive commercial practices as set forth above. That loss was caused by
 3                         the Defendants’ willful and deceptive conduct as described herein.
 4                      f. The Defendants’ deception, including its affirmative misrepresentations and
 5                         omissions concerning the price of telescopes, likely misled all consumers
 6                         acting reasonably under the circumstances to believe that they were purchasing
 7                         telescopes at prices set by a free and fair market. The Defendants’ affirmative
 8                         misrepresentations and omissions constitute information important to Plaintiffs
 9                         and members of the Damages Class as they related to the cost of telescopes
10                         they purchased. The Defendants have engaged in unfair competition or unfair
11                         or deceptive acts or practices in violation of Rhode Island Gen. Laws § 6-13.1-
12                         1 et seq., and, accordingly, Plaintiffs and members of the Damages Class seek
13                         all relief available under that statute.
14               204.   The Defendants have engaged in unfair competition or unfair, unconscionable or
15   deceptive acts or practices in violation of South Carolina Unfair Trade Practices Act, S.C. Code
16   Ann. §§ 39-5-10 et seq.
17                      a. The Defendants’ combination of conspiracy had the following effects:
18                         (1) telescope price competition was restrained, suppressed and eliminated
19                         throughout South Carolina; (2) telescope prices were raised, fixed, maintained
20                         and stabilized at artificially high levels throughout South Carolina;
21                         (3) Plaintiffs and members of the Damages Class were deprived of free and
22                         open competition; and (4) Plaintiffs and members of the Damages Class paid
23                         supracompetitive, artificially inflated prices for telescopes.
24                      b. During the Class Period, the Defendants’ illegal conduct had a substantial
25                         effect on South Carolina commerce.
26                      c. As a direct and proximate result of the Defendants’ unlawful conduct,
27                         Plaintiffs and members of the Damages Class have been injured in their
28                         business and property and are threatened with further injury.

     2039921.2                                            73                    CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 77 of 81



 1                      d. The Defendants have engaged in unfair competition or unfair or deceptive acts
 2                         or practices in violation of S.C. Code Ann. §§ 39-5-10 et seq., and,
 3                         accordingly, Plaintiffs and the members of the Damages Class seek all relief
 4                         available under that statute.
 5               205.   The Defendants have engaged in unfair competition or unfair, unconscionable or
 6   deceptive acts or practices in violation of 9 Vermont § 2451 et seq.
 7                      a. Defendants agreed to and did in fact act in restraint of trade or commerce in a
 8                         market that includes Vermont by affecting, fixing, controlling and/or
 9                         maintaining at artificial and non-competitive levels the prices at which
10                         telescopes were sold, distributed or obtained in Vermont.
11                      b. The Defendants deliberately failed to disclose material facts to Plaintiffs and
12                         members of the Damages Class concerning its unlawful activities and
13                         artificially inflated prices for telescopes. The Defendants owed a duty to
14                         disclose such facts, and, considering the relative lack of sophistication of the
15                         average, non-business consumer, the Defendants breached that duty by its
16                         silence. The Defendants misrepresented to all consumers during the Class
17                         Period that its telescope prices were competitive and fair.
18                      c. The Defendants’ unlawful conduct had the following effects: (1) telescope
19                         price competition was restrained, suppressed and eliminated throughout
20                         Vermont; (2) telescope prices were raised, fixed, maintained and stabilized at
21                         artificially high levels throughout Vermont; (3) Plaintiffs and members of the
22                         Damages Class were deprived of free and open competition; and (4) Plaintiffs
23                         and members of the Damages Class paid supracompetitive, artificially inflated
24                         prices for telescopes.
25                      d. As a direct and proximate result of the Defendants’ violations of law, Plaintiffs
26                         and members of the Damages Class suffered an ascertainable loss of money or
27                         property as a result of the Defendants’ use or employment of unconscionable
28

     2039921.2                                             74                  CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 78 of 81



 1                         and deceptive commercial practices as set forth above. That loss was caused by
 2                         the Defendants’ willful and deceptive conduct as described herein.
 3                      e. The Defendants’ deception, including its affirmative misrepresentations and
 4                         omissions concerning the prices of telescopes, likely misled all purchasers
 5                         acting reasonably under the circumstances to believe that they were purchasing
 6                         telescopes at prices set by a free and fair market. The Defendants’ misleading
 7                         conduct and unconscionable activities constitute unfair competition or unfair or
 8                         deceptive acts or practices in violation of 9 Vermont § 2453 et seq., and,
 9                         accordingly, Plaintiffs and members of the Damages Class seek all relief
10                         available under that statute.
11                                  SEVENTH CLAIM FOR RELIEF
                                           Unjust Enrichment
12       (on behalf of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
                                            Damages Classes)
13

14               206.   Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
15               207.   Plaintiffs bring this claim under the laws of each of the Indirect Purchaser States.
16               208.   As a result of its unlawful conduct described above, the Defendants have and will
17   continue to be unjustly enriched. The Defendants have been unjustly enriched by the receipt of, at
18   a minimum, unlawfully inflated prices and unlawful profits on sales of telescopes.
19               209.   The Defendants have benefited from its unlawful acts, and it would be inequitable
20   for the Defendants to be permitted to retain any of the ill-gotten gains resulting from the
21   overpayments made by Plaintiffs and by the members of the Damages Class for telescopes.
22               210.   Plaintiffs and the members of the Damages Class are entitled to the amount of the
23   Defendants’ ill-gotten gains resulting from its unlawful, unjust and inequitable conduct. Plaintiffs
24   and the members of the Damages Class are entitled to the establishment of a constructive trust
25   consisting of all ill-gotten gains from which Plaintiffs and the members of the Damages Class
26   may make claims on a pro rata basis.
27

28

     2039921.2                                             75                   CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 79 of 81



 1               211.   Pursuit of any remedies against the firms from which Plaintiffs and the members
 2   of the Damages Class purchased telescopes subject to the Defendants’ conspiracy would have
 3   been futile.
 4                                           PRAYER FOR RELIEF
 5               212.   WHEREFORE, Plaintiffs and members of the Classes pray for relief as set forth
 6   below:
 7               213.   Certification of the action as a class action pursuant to Federal Rule of Civil
 8   Procedure 23, and appointment of Plaintiffs as a Class Representatives and their counsel of record
 9   as Class Counsel;
10               214.   A declaration that Defendants’ conduct constituted an unlawful restraint of trade in
11   violation of the federal and state statutes alleged herein and that Defendants are liable for the
12   conduct or damage inflicted by any other co-conspirator.
13               215.   Restitution and/or damages to Class members for their purchases of telescopes at
14   inflated prices;
15               216.   Damages to the maximum extent allowed as provided by the statutes cited herein;
16               217.   Pre-judgment and post-judgment interest on such monetary relief;
17               218.   Equitable relief in the form of restitution and/or disgorgement of all unlawful or
18   illegal profits received by Defendants as a result of the anticompetitive conduct alleged herein;
19               219.   An injunction against Defendants, their affiliates, successors, transferees,
20   assignees, and other officers, directors, partners, agents and employees thereof, and all other
21   persons acting or claiming to act on their behalf or in concert with them from in any manner
22   continuing, maintaining, or renewing the conduct, contract, conspiracy, or combination alleged
23   herein, or from entering into any other contract, conspiracy, or combination having a similar
24   purpose or effect, and from adopting or following any practice, plan, program or device having a
25   similar purpose or effect.
26               220.   The costs of bringing this suit, including reasonable attorneys’ fees; and
27               221.   All other relief to which Plaintiffs and members of the Classes may be entitled at
28   law or in equity.

     2039921.2                                           76                     CLASS ACTION COMPLAINT
                                                                                       Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 80 of 81



 1                                               JURY DEMAND
 2               Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs, on behalf of themselves and the
 3   proposed Classes, demands a trial by jury on all issues so triable.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2039921.2                                           77                    CLASS ACTION COMPLAINT
                                                                                      Case No. _________
           Case 5:20-cv-06435 Document 1 Filed 09/14/20 Page 81 of 81



 1   Dated: September 14, 2020      Respectfully submitted,
 2
                                    By:           /s/ Lin Y. Chan
 3

 4                                         Eric B. Fastiff (SBN 182260)
                                           efastiff@lchb.com
 5                                         Lin Y. Chan (SBN 255027)
                                           lchan@lchb.com
 6                                         Reilly T. Stoler (SBN 310761)
                                           rstoler@lchb.com
 7                                         LIEFF CABRASER HEIMANN &
 8                                         BERNSTEIN LLP
                                           275 Battery Street, 29th Floor
 9                                         San Francisco, California 94111
                                           Telephone: (415) 956-1000
10                                         Facsimile: (415) 956-1008
11                                         Dan Drachler (pro hac vice)
12                                         ddrachler@zsz.com
                                           ZWERLING, SCHACHTER
13                                          & ZWERLING, LLP
                                           1904 Third Avenue, Suite 1030
14                                         Seattle, Washington 98101
                                           Telephone: (206) 223-2053
15
                                           Facsimile: (206) 343-9636
16
                                                  -and-
17
                                           Robert S. Schachter (pro hac vice)
18                                         rschachter@zsz.com
                                           ZWERLING, SCHACHTER
19
                                            & ZWERLING, LLP
20                                         41 Madison Avenue, 32nd Floor
                                           New York, New York 10010
21                                         Telephone: (212) 223-3900
                                           Facsimile: (212) 371-5969
22

23                                         Counsel for Plaintiffs Philip Moore, Robert Welsh,
                                           Herbert Nelson, John Goerger, and the Proposed
24                                         Class

25

26

27

28

     2039921.2                               78                     CLASS ACTION COMPLAINT
                                                                           Case No. _________
